Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 1 of 29
                                                                          Federal Bureau of Investigation
                                                                               305G-MM-4436153



                                                        •                   1B 1: Apple MacBook Pro
                                                                              Gigatribe Screenshots




    (1) Gigatribe Downloads folder for profile: Mac Owner:




    [Evidence Tree                                                                                                                              X
                 8          (root)
                            h= $8adClus
                     00         $Extend
                     1B         $Recycle.Bin
                            h=  $Secure
                     ltJ        Boot
                                Documents and Settings
                     l+l        Intel
                     ll'I       MSOCache
                     ~1         Perflogs
                     &-i        Program Fies
                     !+I        ProgramData
                     :.i        Recovery
                     l+J        System Volume Information
                                Temp
                     El          Users
                                        Aft Users
                            CB          Default
                                        Defaull User

                                 [+]




                                           Cookies
                                 l+'       Desktop
                                 ,.:i      Documents
                                                    GigaTri>e Download<
                                            '.:-1       beverlyhifts05
                                                    F      GOOD ACTION BIBS
                                                                SELFMADE        ~

                                                                                xi
   QMM4021 IDM I. EOI/Partllon 1 [238118MBl/BOOTCAMP [NTFS]/[root]/Users/Mac OWner/Documents/GigaTribe Downloads
                                                                                                                                     DDDu.




                                                                                                                                 GOVERNMENT
                                                                                                                                   EXHIBIT

                                                                                                                               CASE 15-CR-20106-KMM
                                                                                                                               NO.

                                                                                                                               EXHIBIT
                                                                                                                               NO.




                                                                                                                   Examiner:
                                                                                     Page 1
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 2 of 29
                                                                         Federal Bureau of Investigation
                                                                              305G-MM-4436153



                                                     •                     1B 1: Apple MacBook Pro
                                                                             Gigatribe Screenshots




    (2) beverlyhillsOS subfolder: (screenshot 1 of 25)


     E.to :tiow Mode              tjelp

      aa tt1 ~ •
     ---------------------,X! F~llst
                                       ~                                     000                    ~ ~~,.
    ~Yldence Tree                                                                                                                                                                                       X
                8          (root)                                              .!.l    Name                                                                                                      SiZe ...
                           I::  $BadClus                                                         GOOD ACTION BIBS
                     1±1
                     [!J
                               $Extend
                               $Recycle.Bin
                                                                                       t         I !201 l[MB]Boy O'Riey 8yo hottest BJ! P908003I(I'30).avi                                     8,228
                                                                                       - . ! !201 I[MB]Boy O'Riey 8yo hottest BJ! P908003I(I'30).avi.jpg                                         127
                           I:: $Secure
                                                                                         • -.flv                                                                                               8,959
                     1±1       Boot
                                                                                       ~ IO a 14yo jacks off and cums alotl!!         oood HQ vidleo!!.wmv                                    73,<152
                               Documents and Seuings
                               Intel
                                                                                       _!' ! 2010{MB]Juanito 8yo Lizeth bro fuck(compl5'37).avi                                               87,030
                     00
                                                                                      ,- ·. ! 2010{MB]Juanito Syo Lizeth bro fuck(comp15'37).avi.jp9                                              90
                     00        MSOCache
                     1B        Perllogs                                                !'. !! Sasha t 2yo cute boy wanks&films himself .avi                                                   67,65<1

                               Program Files                                          ,;;. !!! [boy+man] Canuck PrivVid 7 (10-07) 13'53.avi.jpg                                                  133
                     1B
                     1±1       ProgramOata                                             _! !!!NEW Chris_Final {shoot In mouth and swalow with sound}.avi                                       11 ,206
                     1B        Recove,y                                                -         !!!jonas7yo.mpQ.iP9                                                                             105
                     1±1       System Volume Information                                  !,
                                                                                       L....-, Oannil<k Smotri.Com.flv                                                                         5,2<13
                               Temp                                                    t  !Awesome 13m Cums.mov                                                                                1,569
                     8         Users                                                   ~ !f59_pt suck and jacks Ped.mpQ                                                                       10,262
                                   Al Users                                            - !f59J)t suck and jacks Ped.mp9.jpg                                                                      112
                           00       Default                                            _! #IMGP0621.AVI                                                                                        1,228
                                    Default User                                       ~         #more-2558.flv                                                                               21,760
                           B        Mac Owner                                                                                                                                                    610
                                                                                      ~ $130
                                 1±1         AppOata                                  -
                                                                                        0
                                                                                         /o % - boooys.flv, jpQ                                                                                  102
                                             Application Data
                                                                                       -         (13)yBoyseestzt:g:J-E.    e MQ+.mpQ.jpg                                                         122
                                             Contacts
                                             Cookies
                                                                                      & (14)Best (53) MQ+.wmv                                                                                 20,279
                                                                                       -~ (lboynothinQ)A boy is pirated.avi                                                                    3,77<1
                                 ffi        Desktop
                                                                                      - (2).mPQ,jPQ                                                                                               78
                                 a          Documents
                                                                                      ;:.. (A416)deklhaiJ)unk-partl.mP9.jP9                                                                      199
                                       {-:l    Giga Tribe Downloads
                                             Fl         ~s05                          ,!!!. (B) !!NEW 07!! [MB] Private Ami·Boys&Man·sucl<luckshow pies on vid."'PQ                          208, 759
                                                  r-•     GOOD ACTION BIBS            -          (B) !!NEW 07!! [MB] Private Ami·Boys&Man-sucl</uckshow pies on vid .mpQ.jpg                     213
                                                              SELFMADE                 !         (bibcam) QOY 12yo boy sucks cock on webcam .avi                                               8,118
                                                  My Music                            -          (GetAlonQ)yuuta's stady 11y.mP9.iP9                                                             167
                                                  My Pictures                          ~ (kyle) Picture_008.mp09                                                                               1,032
                                                  My Videos                            ~         (sefvid) I2yo webcam cums.mp9                                                                '10,850
                                       ~J       Outlook Files                          !         (selfvid) video001paulo.avi                                                                  21,028
                                       r+i      Skype Folder                          -          XXXXXX)!! !! !![MB]didlo·2( t 5m03s).mp9.jp9                                                    1<18
                                 @           Downloads                                           - no mercy.wmv.jpQ                                                                              111
                                 {!}         Favor~es                                 -          • our friends .avi.iP9                                                                          107
                                             Links                                                                                                                                               118
                                                                                                 • our friends2 .avi.jPQ
                                             Local Settings
                                                                                      - · 020.avi.jpg                                                                                            100
                                             Music
                                                                                      - 020<1_1653.mPQ.jpg                                                                                       138
                                             My Documents
                                                                                      -          07.07 _New_Peru_blowjob_9Yo.avi.iP9                                                             131
                                             NetHood
                                                                                       -         Ocd0fd/f7d_trade_for_boys_tmp19511.flv.jpg                                                      111
                                 ~           Pictures
                                             PtintHood                                 -         1 enQlish man fucks boy on bed AMAZING SOLff),wmv.jpg                                           15<1
                                             Recent                                   ,-         IO (2).mp'l.jpg                                                                                  87
                                             Saved Games                              ~ 101ScamsomeQle 13yoUSboy2013. 12.09.avi                                                               78,172
                                             Seaiches                                 I!!, 101Scams omeQle 2 13yo US boys 2013. 11.26.wmv                                                     11,923
                                             SendTo                                   -          1061.683.196.mpQ.jpg                                                                            133
                                             Start Menu                               ~          10yo 1st time.wow                                                                           16,559
                                             Templates                                -          !Oyo 1st time.wmv.jP9                                                                           82
                                 @           Videos                                   _          !Oyo and 12yo boy sexplay, touch feet, butt, jack eachother off and buttfuck(SC 2012).mkv   51,181
                         ffi    Public                                                ·~         !Oyo boy 9ettin9 fucked then cum on his little cock. l</08.AVI                               72,358
                     &1      Windows                                                  ,_         lOyo latro boy oets r.Jde, plays dick, shows feet and humps toy (SC 2012).mkv                12,806
                        (unaiocated space)                                            _ 11 and 12 bathroom.avi.downloadinQ
           I::   Unpart~ioned Space (basic disk]                                                                                                                                               2,6~


    ::::::::::::::::::::::======== ::;:::.L ____ _                                    l~"sor         pos • O
    Ql'M402110Ml .EOI/Part~ion 1 [238118M8l/BOOTCAMP [NTFS]/[root]/Users/Mac OWner/Oocuments/G;oaTrile Oownloads/be-1yhls05                                                          DDDA




                                                                                                                                                   Examiner:
                                                                                                      Page 2
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 3 of 29
                                                                                 Federal Bureau of Investigation
                                                                                      305G-MM-4436153



                                                                 •     .            1B1: Apple MacBook Pro
                                                                                     Gigatribe Screenshots



    (2) beverlyhillsOS subfolder: (screenshot 2 of 25)




    ,~
       a.~
      E.'e

     vldonc
       =-~.=T
               '.t'.low

            ~ree
                           Mode
                           ll.t
                                         ~

                                   O i ~ W 1J ,e, •"' •                    lcJ    O !!I        i 1~ ~ ~ · T •
                                                                                      :::; ilel~
              -=-~....:::=-....::::;....~....:::....:::....:::~- - ~~--'-'-....:::--==-x

                     s            {root)                                             ~    Name
                                                                                                                                                                                                                           X


                                !!'     $8odClus                                          ~ 11 ond 12 bathroom.av;.downloading.state
                           1B
                           1B
                                !!'
                                        $Extend
                                        $Recycle.Bin
                                        $Secure
                                                                                          ,;.., 11-yea,-old boy hip-hop.nw,iP'l
                                                                                          ,;:. !! yo & 13yo boys (Action)2 ,nw,IP<l
                                                                                          ;.. 11yo80Y-DAD1uck.wmv.lP<J
                                                                                                                                                                                                                    119
                                                                                                                                                                                                                    218
                                                                                                                                                                                                                    120
                                                                                                                                                                                                                           J
                           1B           Boot                                                                                                                                                                        164
                                                                                          "; ;;, 125.wmv.jpo
                                        Documenb ond Settings                                                                                                                                                       102
                                                                                          "- ·. tZHard.avi .jpQ
                                        Intel                                                                                                                                                                   32,993
                                                                                           ~" 12yo ond 9yo boy show dickond feel on couch, one cums (SC 2012).mkv
                                        MSOCache
                                                                                           ~ t2yo aroentine cums at 2.17.avi                                                                                     19,263
                                        Perllogs
                                        Program File$:                                    l    12yo Dalton Sciancalepore shows asshole ond jerks o/f.mov                                                        101,432

                                        ProgramOata                                       if; 12yo with huge dick.mov                                                                                            30,197
                                                                                          ;:; 12YR_OOl .avi .jpQ                                                                                                    216
                                        Recove1y
                                        System Volume lnlonnation                         '.! 12y_cum_full- El Jardin Secreto.avt                                                                                14,8 13
                                        Temp                                              -    12y_cum_full-EI Jardin Secreto.avi.jpg                                                                               162
                           S          Users                                               ;;. 12y_cum_full.3gp .jpg                                                                                                 160
                                         AIU,ers                                          '.! 13 bathroom cum.mp4                                                                                                22,889
                                  1!1    Default                                          .!: 13 blond hot cum.av;                                                                                               14,963
                                         DeldUser                                         !' 13 blonde cum.mp4                                                                                                    3,935
                                  l'3    Mac Owner                                        }    13.year.cock-UNBELIEVABLE 2.avt                                                                                    4,371
                                        t~           App()ata                             ,-   1350430891652.jpg                                                                                                     26
                                                     Appication Data                                                                                                                                                 31
                                                                                          - · 1350431759856.!PQ
                                                     Contacts                                                                                                                                                        28
                                                                                          ;;,: 1350432346260.jpg
                                              Cookies                                                                                                                                                                33
                                                                                          ,;.., 1350432832751.jpg
                                        [+l   Desktop
                                                                                          ,; ;. 1351694313979.IP<J                                                                                                   22
                                        El    Documents
                                                                                          - . 135 1694329945.jpg                                                                                                     24
                                           El    GigaTribe Downloads
                                              El      ~
                                                                                           t  13yo lotion boy jerks cums omeQle bibcam.av;                                                                       18,113
                                                                                          .~ 13yo Mike (Sl<inny Boy).flv                                                                                          6,113
                                                 El      GOOD ACTION BIBS
                                                            SELFMAOE                      ~ 13yo montana cums hard on couch.mp4                                                                                  30,751
                                                 My Music                                 '.! 13yo w~h huge cock shows short.mov                                                                                 12,173
                                                        MyPictu,es                        !' 14 bieber- (cMn) ,mp4                                                                                                5,372
                                                        My Videos                         ~ 14yo boy gets         nude, shows feel, puts panties on, fingers butt ond cums (SC 2012).mkv.downloadinQ              9,810
                                                1B Outlook Files                          ~ ...... 14yo boy (lets N.Jde, shows feet, puts panties on, fflOers butt and cums (SC 2012).mkv.downlo-adinQ.stat:e
                                            [+I    Skype Folder                           '!       14yo Jarod jerks and cums on couch sOU'ld.mp4                                                                 36,998
                                        1!1     Downloads                                 ;;;. 17 Videos youngboy.flv.!PQ                                                                                           120
                                        (tJ          Favorites                            '! 2 - Boytove Proteccion and Defense 15 BACK!.divx.avi                                                               98,831
                                                     Links                                ... ', 2 • Boylove Proteccion and Defense IS BACK! .divx. jpg                                                             173
                                                     Local Setlings                                                                                                                                                   98
                                                                                          ;:,; 2007 ArlTl09Qedon_Suc1<1ull_N1 .mp<J.jpg
                                                     Mutic                                -    2008 · dog, new(l).a\a.jpg                                                                                             76
                                                     My Documents
                                                                                          ~ 2008 - New Two .avi                                                                                                  11 ,046
                                                     NetHood
                                                                                          ;,. 2008 - New Two .avi.jpO                                                                                                171
                                                     Pich.res
                                                                                          ~ 20100112140508-hmQmcwwhcconwplld.wmv                                                                                 12,977
                                                     PrinlHood
                                                                                          .....,__. 2011 [MB] man cums in ~ttle boy's mouth! .flv                                                                 4,090
                                                     Recent
                                                                                          ;;. 20110508094033419.a\a.jp<J                                                                                             105
                                                     Saved Games
                                                     Searches                             -    2012 10y.av;, jpg                                                                                                     148
                                                     SendTo                               '.t 2013 CMR National Pubic School banoalore 13yo Aditya AS and his nude naked friend masturbate.mp4                  112,437
                                                     Start Menu                           -    2276968c-711d-4Se2-8289-9fff37154a7c.1P<J                                                                             62
                                                     Templates                            ;.. 28_F.flv.iP9                                                                                                           92
                                        l!l          Videos                               ;;;,,2ead9Sc4·bc10·4bc5-a682-a375d84ecafc.1P<J                                                                             56
                                  !!l         Public                                      .! 3869.mp4                                                                                                            31,764
                           1B        Windows                                              ;;. 440622d7 -26fe-4e24-90d0-cc4c33fe17b2.jpg                                                                              47
                      1B          (unallocated space{                                     i.,: 15456789.avi.jpQ
         l+I   l!'   Unparliioned Space {basic disk)                                                                                                                                                                1~


    r.:.::i:::::=- - - - - - - - - - - - - - - - - - -::,_i
                                                       XI ~ U'S0fl)OS•0
    Ql'MI0211DM1 ,E01/Parttlon 4 [Zl&IUMll/800TCAMP [NTFSl/[root]/Users/Mac Owner/Do(uments/GioaTrl>e Downloeds/t,everlyt;l,05                                                                              DD0 d




                                                                                                                                                               Examiner:
                                                                                                            Page 3
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 4 of 29
                                                                                     Federal Bureau of Investigation
                                                                                          305G-MM-4436153



                                                               •              .        1B 1: Apple MacBook Pro
                                                                                         Gigatribe Screenshots



     (2) beverlyhillsOS subfolder: (screenshot 3 of 25)


      E.'e     :i:tew l?IOde              tiefp

       a ct ~.c:...---'--
    ~ -:.:.....:
      Vldenco.:T-,oo
                     A O I ~ .I ~ e                @         D ii :f ~ ~ ilt f .
                            -- - - ' - - - - - - _ -_-:::_-.:_-=:i_l
                                                                       j   ... , •
                                                           - - x--. <-lo= L,::...
                                                                           lst _ _ _ _ _ _ _ _ _ _ _ __                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _r--_ _                              ~x
                     13          (roo!J                                                 ~ Nome                                                                                                              Size •
                                 'fl'$8odClus                                               ~ 50'!9bde94eed4cuteblondedudewri.mp4.downloadinQ                                                             9,210
                          [ll        SE,tend                                                '--' 5049bde94eed4cuteblondecludewank.rnp4.downloadinQ.st•te                                                       I
                          [ll        SRec)'Cle.Bin                                          .!   52Sod7246f94f.mp4                                                                                        2,451

                          [+J
                                 'fl'$Secuie                                              ,• 54odb28f·95Sa·4bff·b205·43cf497ed8e4.i?Q                                                                        68
                                     Boo!                                                  ;;.,55019c6c·f355·4c73·..S2·e2106377969e.iP9                                                                      85
                                     Documents ond Settings                                ;. .mkv.iP9
                          [jJ
                                                                                                 6                                                                                                         116
                                     Intel
                          lf l       MS OCoche                                             ;;. 6yo boy first ploy.ovi.iP9                                                                                  186
                          l!I        Perllogs                                              ~ 70992.mPCJ                                                                                                 69,568
                          [jJ    .   Prog,om Files                                         ~ 70992.mPCJ.iPCJ                                                                                               154
                          [jJ        Prog,omDoto                                           - · 777 Videos yoongboy.flv .iP9                                                                                135
                          l!I        Recovery                                                    78707.flv                                                                                               1,335
                          l!I        System Volume lnfonnotion                            _; . 7yo anol dreams 01.ovi.iPCJ                                                                                  11 1
                                     T~                                                    ;;;. 84b2c02d·9c3c·480b·•52c·63956o6o43ec.iPCJ                                                                    70
                                     Users                                                 - · 8f8od296·76b8·4ee6-o594·d02d69 18bfle.iP9                                                                     59
                                         Al Users                                          - · 91682cd8·466b·4c26·8745·dcC1d5b59eeb.iP9                                                                      73
                                         Deloult                                           - 9cc09coO·f7bb·47fO·bolc·Oefbot 738890.iPCJ                                                                      37
                                         Deloult User                                      ~ 9yo bood 8J_lookat those eyes.MPCJ                                                                          9,601
                                 13      Moc Owner                                       ,- · 9yo bood BJ_ look at those eyes.MPCJ.iPCJ                                                                    129
                                                    App()oto                               ;;;.: a74771 l c·8ebf·4 10b·9d63·4ffbo6c6 1dc9.iPCJ                                                               72



                                        l!I
                                                    ~:::s
                                                    Application Data


                                                    Desktap
                                                                                            ; :;
                                                                                          ;..: Aaa·_hall_mountain_manner_Pl.rnp4.iPCJ
                                                                                               abcd .mp4 .IP<J
                                                                                           ! ACXLong 13m.rnp4
                                                                                                                                                                                                           164
                                                                                                                                                                                                            126
                                                                                                                                                                                                        21,131
                                                    Oocl.M'nents                           - alexhypehype,0002 .avi.lP<J                                                                                    283
                                        13
                                              13        GigaTribe Downloads                ~ Alen Diaz 13mNYCattheMoll.flv                                                                              20, 459
                                                                                           ; . almen _ Aiemand Deutch (full '18m).avi.iP9                                                                   131
                                                           ~
                                                        8      GOOD AC TI ON BI BS          i., Anno ChestNuts .avi.jpg                                                                                     14 l
                                                                 SELFMAD E                  ~ asi se mama nn.avi                                                                                        1'4,078
                                                        My Music                            -      asi se mama nn.avi.jpQ                                                                                     78
                                                        My Pictures                         <.-Jaustin·and p~ LOTS of tease jMy.avi.downloadinQ                                                           t ,046
                                                        My Video,                          .~ austin·and pal LOTS of tease ~y .avi.downfoadioQ.stote
                                              l!I       Outlook Fies                       ·_!: AutoScreenRecorder _03 Dec. 16 10.27 harryfishpoo@)hotmail.com.avi                                      56,81 3
                                              [ll       Skype Folder                       ~ AutoScreenRecorder _04 Jul. 31 09 .31.avi                                                                  11 ,361
                                        (fl         Downloads                              ~ AutoScreenRecorder _01 Jun. 17 11.36.avi                                                                   17,056
                                                    Favor~es
                                                                                           ~ A2N MNL KDV Bibcam school Adventures port 4. Blonde 12yr Old Gay Boy S<Jcks Friend And Swalows Cum.wmv      8, 489
                                                    Links
                                                                                           - A2N MM. KDV Bibcom school Adventures part 4 • Blonde 12yr Old Gay 8oy Sucks Friend And Swalows Cum.w ...       176
                                                    Local Settings
                                                    Music
                                                                                            '.! 8 • 11 • spycam little boys club bathroom 1.avi                                                          2,068
                                                                                           ~ 8 • 11 • spycam tittle boys club bathroom 2.avi                                                             2, 758
                                                    My Documents
                                                                                           ~ 8 13 cumshoot in face (Greenw).mpo                                                                         46,295
                                                    NetHood
                                                    Piclures
                                                                                           c- · 802 ,mpC),jpQ                                                                                               153
                                                    PrintHood                              .~ ,806.mpC) .jpQ                                                                                                174
                                                    Recenl                                 ; ·, b1SaSe30·79ea·43d8·86a7·~52b58f47a.iP9                                                                       '18
                                                    Saved Games                            .;,; BB · 121 12 • Mohanad.dtvx.av;,jpg                                                                           82
                                                    Searches                                ;;;. bb t7boy t2thencries.mPCJ ,iP9                                                                             127
                                       SendTo                                              -       bbl09.mpC).jpg                                                                                           120
                                       Start Menu                                          ;;;. 8eginning_Frottage, _my_boyfriend_and_me .MOV.iPCJ                                                           95
                                       Templates                                            '.! benni19 13 15yoAutoSCreenRecorder_l3M,,y, 28 15.12.avi                                                   7, 112
                               l+J     Videos                                              - · Bez imenH3.04.flv.jpg                                                                                        11 2
                           [ll     Public                                                  1!!, bibcom · Part 3 • 13&16 041.MPCJ                                                                        87,986
                       L!1     Windows                                                     :! bibcam 12·14·actiontll(2)·fixed.avi                                                                       20,676

        00   'fl'
                    00     (unallocated space(
                    Unport~ioned Space (basic disk(
                                                                                           1 bibcam 12yo+ 12yo troy and mike.avi                                                                         5,3 19 •
                                                                                                                                                                                                             _!_]
    ,..;;:i:::::::::;:...- -- - -- - - - - - - - - - - - - . . . . : .X:.,                      ursorpos• O
    Ql+K021 IDM1 .EOl/Partltlon 4 [23841!Mll/BOOTCAH' [NTFS]/(root]/Users/Mac Ownef/Docunents/GlgaTrl>e Downloads/1,eveflyl-..os
                                                                                                                                                                                                000d




                                                                                                                                                         Examiner:
                                                                                                              Page 4
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 5 of 29
                                                                                    Federal Bureau of Investigation
                                                                                         305G-MM-4436153




    {2) beverlyhillsOS subfolder: {screenshot 4 of 25)
                                                       •                               1B1: Apple MacBook Pro
                                                                                        Gigatribe Screenshots




    9 AccessData flK lmaoc• J.3.0.5                             '       ·'"              ~ ......., .. ~"~::#                   ,

     E.lo     '.r'.1ew   t!o<:le l:loiP
      CIIO ~ iLt Q , ~ ~ ~ e.                                       •         ~ ·                    i.~~~ ' f .
    ~Ytdence
    ~~~-B~~(-
             Tree
                  ,oot
                    ~  J ~~~~~~~~~~~~~·
                                                                                     2J
                                                                                      ..!.f      Ust
                                                                                               Name
                                                                                                                                                                                                                          X
                                                                                                                                                                                                                   Size•
                              h=    $8adClus                                                   '! BIBCAM I3yo Brandone oets high in the bathroom.mp<!                                                           41,418
                                    $E ><tend                                                  !; BIBCAM 2 blondes jerk together &. touch_xvid.~4                                                               66,207
                                    $Recycle.B n                                               ·.!: bibcom 2009 boys13 suck hot hot hot.avi                                                                    115,969

                                    !~'"e
                                    Documents and Settings
                                                                                               :::'. : : ~ : : ; : : : ; ! : : ~ : : ~ : = . s t a t e
                                                                                                                                                                                                                 3,460
                                                                                                                                                                                                                     1
                                    Intel                                                      c.., B1BCAM harryhlndleycum.avi.downloading                                                                      60,100
                                    MSOCache
                                    Petllogs
                                    Prog,am Files
                                                                                               c.., B1BCAM harryhjndleycum.avi.downloadin().state
                                                                                              '.!
                                                                                               l
                                                                                                    81BCAM hazhindley.avi
                                                                                                    81BCAM jonny13andfriends.avi
                                                                                                                                                                                                                 6,9~
                                                                                                                                                                                                                12,190
                                                                                                                                                                                                                          J
                                    Prog,ani>ata                                               ~- 81BCAM josh13codyi3.avi.downloading                                                                           22, 150
                                    Recove1y                                                   _ BIBCAM josh13cody13.avi,downloadino.state                                                                            1
                                    System Volume lrlo,mation                                  _ BIBCAM matt! 4kid11suk3.avi.downloadin()                                                                          658
                                    T-                                                         _ 81BCAM matt14kid11suk3.avi.downloading.state                                                                         1
                                    Users                                                     ...__. BJBCAM nk-tj_and_nks_lit_bro.avi.downloadino                                                                  450
                                       AA U$ett                                               ~ BIBCAM nic·ti_and_nics_lil_bro.avi.downloadinQ.state
                              ~          Default                                              ........, bibcam+sean+ I lsucked+o.'f .flv                                                                         6,192
                                       Delault Use1                                           '.! big blonde.avi                                                                                                24,420
                              8        Mac Owne,                                              t : bkl<movie05.mpQ.jl)g                                                                                             180
                                    00    Ai>l>Dat•                                            - , Black Boy 12yo.avi.ill<J                                                                                        114
                                          Application Data
                                          Contacts                                            ;;,,Blacl<Blanket B.mpQ.jpg                                                                                          125
                                          Cookies                                             '! blonde boy wanks_good vid• cute 13· 14yo Brt boy pleads with girl to oet her t~s out while he jerks.mp<!        7,169
                                             Desktop                                          '.! blonde hair .avi                                                                                               1,946

                                    B     Documents
                                                                                              !' Bionde-12yo-clM!l-8.20.2012.~4                                                                                  5,643
                                         B   GigaTribeDownloads                                ~ blondebeauty .avi                                                                                              35,204
                                          El     ~                                            ,;;;:,blow job.flv.jpg                                                                                               126
                                              El     GOOD ACTION BIBS                         ; ~ B1_C_06.avi.jpQ                                                                                                  117
                                                         SELFMAOE                             ~       BondaQO.wmv. ill9                                                                                            122
                                             My Music                                         L..,    BONUS 13yo Brandone \jets high ii the bathroom.mp4.downloadin,;i                                          15,192
                                             My Pictures                                      '---' 80MJ5 13yo BrandonB gets high ii the bathroom.mp4.downlo.odinQ.state
                                             MyVrdeos                                         ~ Bounds • Sucks &. Cums.nw                                                                                       19,001
                                       00    Outlook Files                                    r ·Booods-Sucks&.ClMOS.mpQ.jpg                                                                                       137
                                       00    Skype Faide<                                     ~ Box04·01 _aka_Maoazjne     Man.mkv                                                                             252,591
                                    00    Downloads                                           ~ · Box04·01_aka_MaQ,,zine Man.mkv.jpg                                                                               139
                                    ~J    Favor~es                                            _ eox26·05 SpyCam.nw.downloa<Jin9                                                                                508,079
                                             Lrlk,
                                                                                              _ Box26·05 SpyCam.mpQ.dowrloaclno.state
                                             Local Settings
                                                                                              - boy&. dad· p101 • mikoel Part 02.avi.jpg                                                                           147
                                             Music
                                             My Documents
                                                                                              '.!  Boy 13m Sp;ts and Jerks.avi                                                                                  39,522
                                                                                              - Boy 3yo New2.avi.jpg                                                                                               155
                                             NetHood
                                             Pictures                                         - · Boy 6yo Finger Ass #MOV000043.avi.jp0                                                                             41
                                             PiintHood                                        ,'!i boy fuck.wmv                                                                                                 14,723
                                             Recent                                           ~       boy fuck.wmv.jpQ                                                                                             145
                                             Saved Games                                      ~ boy     gets surprise [BM].nw                                                                                    2,258
                                             Searches                                          ,__, Boy man in the office-01 · ysaacbelo. ftv                                                                   14,533
                                             SendTo                                           ~     Boy man in the offke·Ol • ysaacbelo.flv.jpg                                                                    133
                                             St~IMenu                                         . ., boy man miserarete-2of2.mpo.jpg                                                                                 122
                                             T~te,                                            1;;,. Boy&.Man in love with sound!.mpo.)PQ                                                                           158
                                    00    Videos                                               ~ , boy·man·faje.flv.jpg                                                                                             81
                              !iJ      Public                                                 !; Boy8j&Man02hcore.avi                                                                                          150,596
                         00         Windows                                                   j;.. 8oy8j&Man02hcore.avi.jp(J                                                                                       128
                   00      (unalocated space}                                                 ,. ; Boys 12Vo And avo.avi.jpQ
       !!I   I!'   Unpart!ioned Space (basic disk)
                                                                                              •                                                                                                                   1~


   ,.._
   IPr-= ti=es - - - - - - - - - - - - - -- ----'-"
                                                  xl                                            ursorpos •O
   Ql'N4021 IDMI .EOI/P- 4 (238418MBI/BOOTCAMP (NTl'S]/(root)/Usefs/Mac OWnef/Documents/GlgaTri>e OoM-loadsfbeverlyl-..o5                                                                                   DDCJ,;;




                                                                                                                                                                 Examiner:
                                                                                                                 Page 5
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 6 of 29
                                                                               Federal Bureau of Investigation
                                                                                    305G-MM-4436153




    (2) beverlyhillsOS subfolder: (screenshot 5 of 25)
                                                         •                        1B1: Apple MacBook Pro
                                                                                   Gigatribe Screenshots




     9 Accc~~D<1ta fTK Imagcr 3.3.0.5                             ~ ,i   ... ,;-;._~ - ~ -




                                                                                       X              lellst                                                                             X
                                (1ool)                                                ..!.I        Nome                                                                           Size •
                                f!s   SBodClus                                                 ,;;,; boys suckcmpl (PIOI0022_1).ovi.iPQ                                           210
                                      $Extend                                                     - , BoySpyCom_Boy asleep gets jerk.ed.wmv.jpg                                   178
                                      $Recycle.Bin
                                                                                                   ~ Boy_mon_in_the_office.ovi.mp'I                                            19, 137
                                      $Secwe
                                                                                                  ;.. Boy_man_in_the_office.avi.mp4.J>O                                           114
                                      Boot
                                                                                                  .;..iBR.AS-08.avi.JPO                                                           190
                                      Docw,ents and Settings
                                                                                                  -     broyon_l31.mpeg.iPQ                                                       135
                          00          Intel
                                                                                                  · ·. broyon_l31_2.mpeg.iPQ                                                      177
                          lf]         MSOCache
                          lf]
                          lf]
                          00
                                      Peillogs
                                      Program Files
                                      P1og,omDot•
                                                                                                ,_ Brozil Vicleos )'OUOQboy.flv
                                                                                               ,;;:; Brozil Vicleos younghoy.flv.jpg
                                                                                                  .._. brothers on cam 8m.m4v,downloadino
                                                                                                                                                                               16,257

                                                                                                                                                                                  133
                                                                                                                                                                                3,552
                                                                                                                                                                                         J
                          lf]         Recovery                                                    1_1 brothers on cam 8m.m4v.downloading.state                                       I
                          lf]         System Volume lnl0<molion                                   - ~BTGerman SM727 .divx.avi.PQ                                                 122
                                      Tefl'4>                                                 _; ; BTGermon SM727.mpg.iPQ                                                        112
                          El          Users                                                       ~ Budboy&Mon.mpg.downlooding                                                99,066
                                         AIUse,s                                                  _ lludboy&Mon.mpg.downlooding . state
                                lf]      Deloull                                               - · BY Congc:009 suromer ot the hotel.mpg.jpg                                      142
                                         Deloul!Use,                                          ,j;;.,c40o4379·8 17b·42b9·b725·5c01bl80o8c7 .jpQ                                     63
                                El        Moc Ownet
                                                                                              .-        CAM00089.jp9                                                           2,007
                                      lf]    App()oto
                                                                                              ;., Cama.mpo.jpo                                                                     116
                                             Appicotion Doto
                                                                                               ..,. Cam8ratil003.wmv.jpg                                                           133
                                             Contacts
                                                                                               ;;. Combrozi4 35.ovi.iPQ                                                            176
                                             Cookies
                                                                                               .., 1    CanuckPrtvate Home Videos· Video 1 dec2008.avi.jpo                         162
                                      00     Desktop
                                      El     Documents                                         - • ConuckPrivote Home Videos(Cum 12.32).ovi.jpg                                    153
                                          El    GigoT,ibeDownloads                             -        capture2004.avt.jpQ                                                         57
                                             El     ~                                          ~ Carly .wmv                                                                   14,437
                                                El      GOOD ACTION BIBS                       ;..,caseros! (20).divx.avi .jptJ                                                     84
                                                            SELFMADE                           1!1, CBl.·8·023.wmv                                                            59,109
                                                My Music                                       !!1, CBl.·B-026.wmv                                                            74,555
                                                  My Pictures                                  ~ CBl-8·017.wmv                                                                36,554
                                                  My Videos                                   !!1. CBl.·8·115.wmv                                                              3,866
                                         00       D<Alook Fies                                ~ CBl-B-125.wmv                                                                 10,515
                                         00      Skype Foldel                                 ;:;: CDI_Clip08port I (+Q).ovi.jpQ                                                  148
                                              Downloads                                       - · CD1_Clp08 port 2 (+Q)_older and younger teen getting t on_good!.ovi.jpg         157
                                              Favor~es
                                                                                              ;;;,; CDI_Clp08.AVl.jP9                                                             143
                                              Lirl<s
                                                                                              ;;;.; Cel phone onol Arab I.Jgp.jpg                                                 106
                                              Local Settings
                                                                                              ,-       Cel Phone oool Arab 2.Jgp.jpg                                              111
                                              Music
                                                                                              ,;;:. Celphone Kid Suck (sound).Jgp.jpg                                             115
                                              My Documents
                                              Ne!Hood                                         ~ chotroulette • blonde hoodie boy .ovi                                         10,376
                                              PictUfeS                                        ~ Chotroulette Blonde Boy .flv                                                  27,968
                                              P1in1Hood                                       _! Chatroulette2012.07.0I · 2Boysl0·13 and Girl13.m4v                           56,800
                                              Recent                                          ~ chotzppl luke blonde-02 cum.ovi                                                3,688
                                              SovedGomes                                      ;;:. chidos (11).divx.jpQ                                                             65
                                              Searches                                        N, ctvis - very hot fuck - anjinhos.wmv                                         57,554
                                              SendT o                                         • ·.chris - very hot fuck- anjinhos.wmv.jpQ                                         116
                                              StOlt Menu                                      ;:.; chris - very hot fuck.flv.jpg                                                  120
                                                                                              ._J      Chris Clip 5.rm                                                        11 ,613
                                                                                              ~        Chris Clip 5.rm.jpg                                                         94
                                00                                                            _ christion (5).mkv                                                             15,590
                         lf]   Windows                                                        •        christion (5).mkv.jpg                                                      114
                    00     (unollocoled space)
                                                                                              -        Chubbycamboy cafesochubby.avi.jpg
        I!]   f!s   Unpo,tiioned Space (basic disk)                                                                                                                              I~

                                                                                                   U'SOI" pos- 0
    QMM4021 IOMI .EOI/Parttlon 4 [2384UMl]/BOOTCA/4> [NTFSJ/(root]/Use<s/Moc Owne</D<>CU--.ts/GIQoTribe Downloods/t,evertyhas05
                                                                                                                                                                            DDD a




                                                                                                                                                             Examiner:
                                                                                                                   Page 6
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 7 of 29
                           Federal Bureau of Investigation
                                 305G-MM-4436153



                                                          •
                              1B 1: Apple MacBook Pro
                                Gigatribe Screenshots



    (2) beverlyhillsOS subfolder: (screenshot 6 of 25)




      Elo     '.!)ow     Mode          ~

      • • ~ ~ • l ~ Ld lii1 a ,•
    @vtdenc:e Tree
                                                                     -    If!)          '~~~·'.                                                                                         X
                El            (root)                                                                                                                                            Size •
                              t,, $8adClu,                                            - CHU'ANOO AMI B8.flv .lPCJ                                                                104
                                     $Extend                                          ~ classy _alaskan no tnstac;,ram.~                                                       2,234
                                     SAecycie.Bin                                     - ·, Cl!P0009 (2).avi. jpg                                                                 11 5
                                     $Secure
                                                                                    • · CLIP0013.avi.lPQ                                                                         154
                                     Boot
                                                                                    ~ .CLIP0013q,lllPIJ,iP9                                                                      108
                                     Document, and Selling,
                                                                                    ~ CLIPOlOl bathroom spycam.AV!.downloading                                              567, 185
                                     lnlel
                                     MSDCache                                       _ CLIPOlOl bathroom spycam.AV!.downloadinc;i.state
                                     PeffLogs                                       - CLIP0235.divx.avi.lPCJ                                                                     11 2
                                     Program Files                                  - Cool<ie)'IOV06462.mp4.IPCJ                                                                 7"
                                     ProgramData                                    !t Coot Boy 11 .wmv                                                                       8,791
                                     Recove,y                                       ,__, couch fuck.flv                                                                      11,6"2J
                                     System Volune lnlormatioo                    ; ,couch fuck.flv.lPCJ                                                                        111
                                     Temp                                          - Cra,ydoctOl'lO.avt. lPCJ                                                                   163
                                     Usets                                         - Cristi_Final {shoot in mouth and swalow} .avi.lPCJ                                          95
                                         AIU$eu                                    - Cum fur youn¢oy Videos FuenlesCN.flv                                                     6,196
                               ffi       Delautl                                   ~" cum in boys mooth.flv                                                                   2,820
                                         Default User                              '-' Cute 13m Cums in Front of Friend 12m.mp4.downloading                                  10,825
                              El         Mac Owner                                 _ Cute 13m Cums in Front of Friend 12m.mp4.downloadlng.state
                                     1±1    AppOata
                                                                                   ~ Cute_! SM_f _Qirl_wth_cam·PR!VATE.flv                                                   25,055
                                            Application Data
                                            Contact,
                                                                                  ,;;;.pad&Son Leopa,d.wmv .lPCJ                                                                168
                                                                                   - Daddy_And_His_Li_TiQer .mp4.IPCJ                                                           '196
                                            Cookies
                                     ffi    Desktop                                - dang shan · jong 2 • two boys outdoOl's.lllPIJ.IPCJ                                         257
                                     El     Doccrnents                             _ Datrufeelin 2 9Yo Boys Suck Each Other, Then Sucks Man And Shows Off Ass.avi            24, 179
                                         El      GigaTribe Downloads               - Datrufeelin 2 9Yo Boys Suck Each Other, Then Sucks Man And Shows Off Ass .avt.lPCJ           85
                                                          ~                        - Deliberately Tanabata 2.mp4.IPCJ                                                             99
                                                   El      GOOD ACTION 8185       ; Diamond_manboy _erhanced.wmv .IPCJ                                                            6"
                                                               SELFMADE           '.!   dick_3 no lnstagram.mp'I                                                              2, 220
                                                   My Music                        - _ Dim_12·2.avi.lPCJ                                                                         130
                                                   My Pictures                    :: DOCTOR SHAVES BOY.AV!.jpg                                                                   1'10
                                                   My Videos                      ; . doctOl'_explore_boy.avt. lPCJ                                                              163
                                         ffi       Outlook Files                  - · Don compro Jatinitos a domic:ilio XO.flv .jpQ                                              157
                                         1!1       Skype Folder                   -     DoodeText .com·last .jpQ                                                                 291
                                               Downloads                           - · OSCO all Part new 20101 1.wmv. lPCJ                                                        82
                                               Favotites                           ~ D5CF0129.AVI                                                                            17, 11 9
                                               Links
                                                                                   - dscf0129.avi.lPCJ                                                                           193
                                               Local Settings
                                                                                   • · D5Cl0638_Btack teen QOts sucked and jacked olf by Ped_good. AVl.lPCJ                     113
                                               Music
                                                                                   /!!, Dueling Dicks part 1.mpQ                                                              16,7"7
                                               My Documenls
                                               NetHood                             - duenos de comadrejas .mp4 .IPCJ                                                             131
                                               Pich.res                            ~ duo cam · bedroom cam (he tries to pul out but oets puled back in).flv                  '17,736
                                               PrinlHood                         · _! e-663.avi                                                                             166,027
                                               Aecenl                             -     e-663.avi.i>Q                                                                           144
                                               Saved Games                        ~ ec98da9d-12c5-'121 d-9dl c-14f5ff'lbl 'lb3.flv                                              769
                                               Seardles                           - Edik fuck.avi ,IP'l                                                                         151
                                               SendTo                             _! epicdes no lnstagram5.mp4                                                                1,000
                                               St~IMenu                           .!_ essaie66 .avi                                                                           2,097
                                               Templates                          -     este es mi nene.wmv.i>Q                                                                  69
                                               Videos                             ~ F. Boy    Three Boys Show with Sound.avi.--.io.ding                                         632
                              l!J       Public                                    ~ F. Boy    Three Boys Show with Sound.avi.downloading.state
                        l!J          Windows                                      -     f2aa7415-0de6·'1140-b52lHScf23dc739a .lP9                                                83
       00   t,,
                  (£}         [unallocated sp~e)
                  Unpatt<ioned Space (basic disk)
                                                                                  :! F3S72768 .avi                                                                           10,68~


   ~==- - - - - - - - - - - - - - - - - - . : CX:.r 1,-11sor PoS • O              '
   QM'l'I02110Ml .EOl/Parttion 'I (238'1 1-1/BOOTCAMP (NTFSJl(root]/Users/Mac Owne</Doeuments/GlgaTrbe Downloads/t,everlyNls05
                                                                                                                                                                          DDD4-




                                                                                                                                                  Examiner:
                                                                                                   Page 7
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 8 of 29
                                                                         Federal Bureau of Investigation
                                                                              305G-MM-4436153




    (2) beverlyhillsOS subfolder: (screenshot 7 of 25)
                                                      •                     1B 1: Apple MacBook Pro
                                                                             Gigatribe Screenshots




     ~       '!)ow   Mode         ~

    .--.:::
        a=-•=....1"&---A_•...:.::..'-
                                    ~~·1.1_1ill         1c1--'-_o=-=-
                                            _;ec..__,____          [IJ-             -=~""'-CC~:. . :~-
                                                                                                    C:. '----'·-
                                                                                                              - -----------------~
    ~vtdonc
     ==•~Tr~"~
             8
               ----------------~
                f1oolf
                                 X~ Name
                                .!.J ~~                                                                                               X
                                                                                                                                 Size •
                            ha    SSodClus                                    ,;;;. F3572768.ovi.lPQ                                                              139
                      l!l         $blend                                       - F5236384 .ASF.jpg                                                                 98
                      l!l         $Recycle.Bin                                 ;;;. F66SSS84 .mpg.lPQ                                                              42

                            ha  :~"e                                          : : : : :: ::!::: ::: : ~ : : : ~ : : : ~ : : : :! : : : : ::::=.state          199,820
                                Documonls end Settings                                                                                                         63,005
                                Intel                                         /!. Fo<:ebook · 20 12.12.26 • Dylan Ketchum !Sm US.wmv
                                MSDCoche                                      l!!, Focebook · 2013.01.09 • Tyler McBain 14m US.wmv                             65,525
                                PedLogs                                       ~ Focebook · 2013.01.25 • Ben st.Jte 14m US.wmv.downlooding                      68,264
                                Piog,om Fies                                  _, Focebook · 2013.01 .25 • Ben st.Jte 14m US.wmv.dowooodin(J .stote
                                p,og,omOot•                                   ~ Focebook - 2013.01.27 - Devin VonEnkenvoort 11m us.wmv.downloodinQ              7,752
                                Recove,y                                      _, Focebook • 2013.01.27 - Devin VonEnkenvoort 14m US.wmv.downloodinQ.stote            I
                                System Volume lnfo,motion
                                Telll)
                                Use"
                                                                              I!. Focebook · 201 3.01.28 • Michael T,oy 14m US.wmv
                                                                              !!1, Focebook · 2013.02.DJ • Ethan Chose 14m US.wmv
                                                                              l!!, Focebook - 2013.03.02 - Robert Scott &friend 12m us.wmv
                                                                                                                                                               27,437
                                                                                                                                                               11,765
                                                                                                                                                              209,631
                                                                                                                                                                          J
                                    Al Use1S                                  1!1, Focebook - 2013.05.13 • 5am Kotz 14m US.wmv                                132,198
                            l!l      De!oull                                  !!t, Focebook - 2013.06.20 · Matteo Urbani !Im &friends IT .wmv                 114,731
                                     De!oull Use,                             !!t, Focebook - 2013.07.01 - Tyler Moore 14m US.wmv                              26,850
                            8        Moc Owne,                                N, Focebook - 2013.07.25 - Tomas SOrtori 14m IT.wmv                               9,936
                                        App()oto                              - · Family BM 7.mpg.lPQ                                                             115
                                        Application Doto                      ~ Fomily2009.ovi                                                                215,789
                                         Cont~cts                             ~~ family2009 ._Jooe19 .avl                                                      13,646
                                       Cookies                                 -                                                                               15,605
                                       DesklOI>                                1!1, fomily(l).mpg
                                       Documonls                               - fomily( 1].mpg.IPCJ                                                               116
                                     8     GigoT,ibe Downloocls               .- ff3etxf1 -2c5b-1Bfe·8e7b·256137ddo57e.1PCJ                                         70
                                                                                                                                                                   127
                                         8         ~
                                              8       GOOD ACTION BIBS                                                                                         11 ,117
                                                         SELFMADE                                                                                                  138
                                             MyMusM:                                                                                                            9,072
                                             My Pich.we,                                                                                                       11 , 247
                                             My Videos                                                                                                              98
                                     00      O.-look Fies                                                                                                         107
                                     i,J     Skype Folde<                     ~ FKK sp                                                                        127,554
                                         Downloads                            !' friends fop.mp4                                                               10, 156
                                         Fava~es                              ~ Friends Jerk end Hump on Skype.lll)1.downlooang                                14,328
                                         Links                                ~ Friends Jerk end Hump on Skype.lll)1 ,dowoooding .stote
                                         Local Settings                       ~ .fucked n a restroom.ftv .jpo                                                     100
                                         Mutic
                                                                              - · fuckson02 .mpg.jpo                                                             115
                                         My Documents
                                                                              - Gl'Bbo cor.mpg.lPCJ                                                              184
                                         Ne!Hood
                                                                              !!!, Girl&Boyfriend 13m.mpg                                                     53,494
                                         Picll.l'es
                                                                              ;:. QOOd.wmv. lPCJ                                                                  ISi
                                         P1intHood
                                         Recent                               - oust•vo(hermono de ondresito).\/06.jpO                                             93
                                         Saved Gomes                          -    ouzz.wmv.i>Q                                                                   107
                                         Searches                             ~ horryhndey72610.ovi.downloodino                                                 3,332
                                         SendT o                              ~ horryhindley72610.ovi. downloodino.stote
                                         StotlMenu                            ~ horryhindleycum.ovi.dowoooding                                                  1,978
                                                                              _    horryhindleycum.ovi.downloodinQ.stote                                            I
                                                                              ~    hozt.ndley.ovi.downloodno                                                      21 2
                            ffi                                               ~    hozhindley.ovi, downloodino ,stote
                      l!l         Windows                                     _    hidden - Bothrooml2.ovi.downloodino                                          2,020
                            funollocoled , pace)                              ~    hidden· Bothrooml2.ovi. clownloodino,stote
       l!l   ha   Unpo,l<ioned Space (basic a sk)


    ,.:.;:==- - - ---------------.:;X:.i                                          ll"sorPoS•O
    Ql'M4021 IOMI .EO!/Parttm i [23811-]/BOOTCAMP [NTFSJ/!1oot]/UsersfMoc Ownor/DocumentsfGioaTribo Downloads/l,everiyt,lsas                                DOD.a




                                                                                                                                          Examiner:
                                                                                                Page 8
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 9 of 29
                           Federal Bureau of Investigation
                                305G-MM-4436153
                              1B1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 8 of 25)
                                                           •
    ,f.le    :t1oW       ttode       ~

         a O ....:..-        " A O I ~ -t ~ ,ii. ,-1 - · • • lcJ I D Iii                               1 I~ \'Ill ~ I f •
   ~- -..c::::....:o:.:Tc..,00  -::;..- - - - _ : - - - - - - - ' - - ' - - _ . ; : : " -x::;:I          List                                                                                                            X

                   8         (toot!                                                       ~ Name                                                                                                                 -H
                             !l' $8adClu,                                                         '-' hidden 11yr boy wnak.mpg.downloadinQ                                                                      7,016
                         t.i      $Extend                                                         ~ hidden 14yr boy wnak.mpg.downloadinQ.state
                         00 ,.. $Recycle.Bin                                                      ~ Hidden Cam • I 4yo boy·vis«Of to masturbate without teling obo<Jt that cam.aYi.downloadinQ                  9,472
                               Lo·   $Secure                                                      1-...1 Hidden Cam - t 4yo boy-visitor to mast1Xbate without teling about that cam.avi.downloadinQ.state           1
                                   Boot                                                           _! Hidden Cam. best friend yerk cum my home · part S.avi                                                    26,253
                                   Documents and Setlings                                                                                                                                                      1,937
                                   Intel                                                          It, Hidden cam· CROO.MPG
                                   MSOCache                                                       ~ Hidden cam· CROI .MPG.downloading                                                                          1,404
                                   PedLog,                                                        '-' Hidden cam· (ROI.MPG.downloading.state                                                                       I
                                   Program Files                                                  ~ Hidden Cam· SK002.avi                                                                                     27,408
                                   P1ogramData                                                    ~ Hidden cam bathhouse.MPG.downloading                                                                        2,268
                                   Aecove,y                                                       ~ Hidden cam bathhouse.MPG.downloading.state
                                   System Volume lnlonnation                                      lt, hidden cz1&2·Shower.mpg                                                                                   9,424
                                   T"""4'                                                         ~ Hidden Locker Room-2 tennis team boys-unl<nowing.avi                                                       23,086
                                   Usen                                                           ~ hidden shower ISish MVI_0912 new 2007.aYi.downloadinQ                                                       3,740


                               l.i
                                       Al Use,s
                                        Default
                                        DefdUsei
                                                                                                  ~ hidden shower I Sish MVI_0912 new 2007 .aYi.downloadinQ. state
                                                                                                  ~ hidden·out_ol_bed_now.wmv
                                                                                                  ~ hiddencam      boys !Oy shower     n the camping douche"-' erection.wmv
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                2,1 47
                                                                                                                                                                                                                9,038
                                                                                                                                                                                                                         J
                               8        Maco...,.,                                                ~ Hiddencam New-1.AVI                                                                                        12,231
                                   ffi     AppOata                                                ~ hiddencam_home_boy{OI. 40).wmv                                                                              2,804
                                           Application Data                                        ~ HiddenToiletStalJerksCums.aYi                                                                             13,847
                                                Contacts                                          L.....i hidden_camer a_from_bush.00.QVx .avi.downloadinQ                                                    174,039
                                             Cookies
                                                                                                  ~, hidden_camera_from_bush.00.divx.aYi.downloadinQ.state
                                     l!J     Desktop
                                                                                                  "-' hidden_camera_frorn_bush.01.avi.downloadinQ                                                               2,096
                                     B       Document,
                                                                                                  ......., hidden_camera_from_bush.01.avi,downloadino,state                                                         I
                                           8    GigaTtibeDownloads
                                             8       ~
                                                                                                  ,! Hidden_004.aYi                                                                                             1,709
                                                8      GOOD ACTION BIBS                           a!, Hi(lh Five_Video 6_Awesome 13yo shows HO..)>Uts pen in assi.wmv                                           2,647
                                                          SELFMADE                                ~ highashel12b.avi                                                                                            4,590
                                                My Music                                          \-     HomeMadeMouthful.flv.aYi.jpg                                                                              98
                                                    My Pich.nes                                   '.! homyman321 no lnstao,am.mp4                                                                                 787
                                                    My Videos                                     i!' hOfny_16bQdickno lnstao,am.mp4                                                                            1,203
                                           00       Ouilook Files                                 :! Hot Friends 14m Jerk Each other.mp4                                                                      117,206
                                           00       Skype FoidOf                                   ~ hot kid 911 and friend.avi                                                                                14,886
                                     t.i        Download,                                          "" )'it sk.wmv.jpo                                                                                             119
                                     (ti        Favorites                                         '.!  Hyperblonde.avi                                                                                         12,968
                                                Links                                              ~ Im on a boat.avi                                                                                          15,447
                                                Local Sellings                                    [II, IMG_0029.PNG                                                                                             3,414
                                                Music                                                                                                                                                              73
                                                                                                  .- .IMG_0075_0.avi.}PQ
                                                My Document,
                                                NetHood
                                                                                                  j' IMG_9191.MOV                                                                                               2,639
                                                PicltMes
                                                                                                  '.! iln_a_gay _boy no Instao,am.mp4                                                                             452

                                                PrinlHood                                         :! indian boy with his brother .aYi                                                                         105,216
                                                Recent                                            '.! lwillpwnu2·c~e boy dck flop and moon.aYi                                                                  2,426
                                        Saved Games                                               ~         Jack's Site · [80)1 2Yo Daddy.avi.flv.jpg                                                             125
                                        Seaiches                                                  ~         Jacob & Zack.aYi.downloading                                                                      314,049
                                        SendTo                                                    ........, Jacob & Zack.avi.downloadinQ.state                                                                       I
                                        SlailMe.-.,                                               ~ jasonl .AVI.downloading                                                                                     6,944
                                         Template,                                                ~ jasonl .AVI.downloading.state
                                  00    Videos                                                    - Jasonl.AVI.iP9                                                                                                135
                               00    Public                                                       ......J jason3 o.AVI.downloading                                                                             17,624
                         1!1         Windows                                                      L..J   jason3 o.AVI.downloadioo.state
                   l!l    (unaRocated space)
                                                                                                  1~ 1iason3 o.AY!.jpo
        IE   fl'   Unpartfoned Space (basic disk!
                                                                                                  •
   ~c=- - - - - - - - - - - - - - - - - - . : . :xe1 ,~urs« pos • o
    Ql'M4021 IOMI .EOI/P- 4 (23841-l/BOOTCAl'P [NTFS]l[root]/Users/Mac Ownef~fGi<>aT,ibe Oowrioads/l,everlyNls05                                                                                            DDCJa




                                                                                                                                                                     Examiner:
                                                                                                                    Page 9
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 10 of
                                        29
                           Federal Bureau of Investigation
                                3058-MM-4436153



                                                 •
                             1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 9 of 25)




     ae    :i,,,,.    Mode    ~

   ~-
   IE   a:.;....,c...;•o...;.T_rooIi_ _ _0,:...__
      ,ldo,
                               1
                                                   lid_~_a_ _ _-·_•_ _(:I_ _,_
                                                eJ _                         D....;.00
                                                                                  x.;,j       1List~ ~          ~ t .
                                                                                                                                                                                        X

                 El      [rool(                                                   ~ Name                                                                                         Size •
                         ll' $8a<()us                                                     't    l•son3.AV!                                                                    5'4,418
                      00      SE.tend                                                     ,;;.. joson4 vh .AV! .jpg                                                              140
                              $Recycle.Bin                                                 ~ joson6.AVI.down1ooding                                                          140,224
                              $Secure                                                     .___J   jason6.AVI.downk,adino.stat:e                                                     1
                              Boot                                                                                                                                               190
                              Documenls end Settings                                      -    joson6.AVI.jpg
                              lnlel                                                       ~ joson7.ovi.downlooding                                                             7, 368
                              MSOCoche                                                    ~ joson7 .ovi.downloodinQ.slate
                              Perllogs                                                    - , joson7.AVI.i>0                                                                     162
                              Prog,om Fies                                                ~ JB-Spycom boy showing end chonQin<J at home HQ.divx .ovi.downloodinc;J            12,544
                              Prog,omOot•                                                 ~ JB-Spycom boy showing end chonoinQ at home HQ.divx .•vi.dowrloodino .state
                              Recovery                                                     ~ Jeffrey 13m TIYee Boys.•vi                                                       41,798
                              System Voune lnlo,motion                                    ~ joeyhudson7 no Instogrom.mp<I                                                      2,264
                              Temp                                                        ; .;,.John Prive Port 1.ct,x.ovi.i>Q                                                   176
                              Users                                                       - John Prive Port 2.ovx. •vi.i>Q                                                       172
                                 AIUse,s                                                  '.!  jordy _7HIGH .•vi                                                              31 ,280
                                   Deld                                                   - ·, joshospotcher 2008_02_2S_02_2S_36.•vi.jpg                                           82

                         El
                                   DeldUser
                                   Mac Owner
                                      App()ot•
                                                                                          -
                                                                                          ~
                                                                                           1; juonport02 .• vi
                                                                                                  juanpart02 .avi .jpo
                                                                                            julion (19).ASF.downloodinQ
                                                                                                                                                                              26,697
                                                                                                                                                                                 122
                                                                                                                                                                              19,808
                                                                                                                                                                                        J
                                      Application Dot•                                    ~ julion (19) .ASF .downlooding .state
                                      Contacts                                                                                                                                    178
                                                                                          -       juion (19) .ASF .jpQ
                                      Cookies                                                                                                                                204,422
                                                                                          ~ juior,(11).ASF
                                      Desktop
                                                                                          - julion(I l).ASF .i>Q                                                                  139
                                      Documents
                                   El    GigoTribe Downloads                              & juliorrrrrr .wmv                                                                  30,750
                                                                                          ;:.. jU'liorrmr.wnw.1)9                                                                  97
                                                 ~
                                          El       GOOD ACTION BIBS                        ~ just another day on the streets as on officer .flv                               18, 163
                                                     SELFMADE                             :!    Koi-2.ovi                                                                      4, 405
                                          My Music                                         - Kotsur•_Ol.mpg .i>Q                                                                 160
                                          My Pictlles                                      - KB(smol).jpg                                                                        194
                                          My Videos                                        _. kdv chidren in cinema pthc (244).mpg.i>Q                                           117
                                          Outlook Fies                                     ,! Kid jockilg off whie hes t'iQh [www.k.eepvid.com].ovi                            3,905
                                          Skype Foldet                                     ~ l<ids_porn.J>090 no lnslogrom.mp<I                                                2,311
                                      Dowrloods                                            ',! l<irlcondbro.•vi                                                               22,280
                                      Favcries                                             ~ ldous_video_l3yo boy end Qirl QOOd.wmv                                            6,693
                                      Links                                                :_ Ks - Berlin Rotfuchs boy I 2yo &. man ,..,, 24m45s.•vi                         238,047
                                      Local Sett.ngs                                                                                                                             118
                                                                                          :: ksSilvio_fingerploy.divx.avi .i>Q
                                      Music                                                                                                                                    8,007
                                                                                           _ Lancelot's Site - man fuckilg boy n bed with soond • oceonJzl<ids.flv
                                      MyDocumenh
                                                                                           j;. Lancelot's Site - man fuckilg boy n bed with soond - oceon3zl<ids.flv.i>Q         118
                                      NetHocid
                                                                                                Latjol6jo.mpg                                                                371 ,797
                                      Pich.res
                                      PrinlHocid                                          ,;:,; Lotjol6jo.mpg.i>Q                                                                156
                                                                                           ~ lazerboyl.flv                                                                    12,778
                                      Recent
                                      Saved Gome,                                         '.!'. lehlgoo20·l4yo.• vi                                                            3, 392
                                      Searches                                             ~ Lewis · 2010·07-2S · Edit.mkv.downlooding                                         3,502
                                      SendT o                                              ~ Lewis · 2010-07-25 - Edit.mkv.downlooding.slate
                                      StartMeoo                                            - Lewis - 2010-07-25 - Edit.mkv.i>Q                                                    89
                                      Templates                                            !!!, Lewis · 2010·07-2S · Edit.mpg                                                 13,368
                                                                                           - Lewis· 2010-07-2S · Edit.mpg.i>Q                                                    119
                                                                                           - , Lewis - My Lewis 10 years old.wmv.i>Q                                              66
                                                                                           - Lightr,r,g_wet_in_bed.mp<l,i>O                                                      114
                                                                                           - Lltle_Bill_end_Mon(sound •ssync).•vi.jpg
                                                                                                                                                                                 1~


                                                                                                  so, pos • 0

   QMM4()2110Ml .EOI/Portl:lon 4 (23841-l/BOOTC- (NTFS]/(rcot]/Users/Mec Owne</Oocumerts/GlgaTrbe Downloads~                                                               DDCJ#,




                                                                                                                Page                                           Examiner:

                                                                                                                10
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 11 of
                           Federal Bureau29of Investigation
                                305G-MM-4436153



                                                 •
                             1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 10 of 25)




    e-. 1'>W ~ ~
     ea ~ A e i ~ liJ liil ~                              ,- - 1~
   @Yidenco Troe                                                                                                                                                                         X
                         (root)
                         Tl'   S8odClu,                                       ;;,.,Lttle boy · Mascuin man and yoo.n;i boys.avi.Jpg                                               166
                         D $E xtend                                           :f littlegaY'lfflan l 23 no lnstagram.mp<I                                                        2,303
                   l!l         $Recycle.Bin                                   ~ L~tleRentBoy
                                                                                           Fucl<Suck.wmv                                                                       31,-476
                         Tl'   $S ecure                                       - mteRentBoy Fucl<Suck.wmv.Jpg                                                                       117
                               Boot                                           ~ LIXTHOM'S mte preteen blonde boy show and play with t.s cats.webm                              15,975
                               Document, and Settino•                                                                                                                              140
                                                                              -        luc:ascurntl.W'l'llnyl .avi.jpg
                               Intel
                                                                              ~ M2Ul013S.n1)9                                                                                  76, 160
                               MSDCache
                                                                             ,- ,M2WO IJS.nw,Jpg                                                                                   138
                               PedlOQs
                               Prog,am File,                                  ~ Mahmoud Spy him Tal<ing a Shower (tunisia, HQ, HC, shower, hidclen).nw                         12,853
                               Piog,amData                                   :; · making love-076. 487.488{ M8].divx.avi .Jpg                                                      180
                               Recovefy                                      ,;;;. man boy fuck· nelsonpsd. flv .jpg                                                               162
                               System Volume lnl01matioo                      -. Man&Boy lSj.avi .Jpg                                                                              ISi
                               Temp                                           ~ man_boy _new _2010 .avi.downloading                                                             9, 136
                                                                                   man_boy _new _2010 .avi .downloadinQ.st-,te
                                                                              ...._J                                                                                                 I
                                                                             ,;. man_boy_new_2010.avi .Jpg                                                                         130
                                                                              ~ marc(6)+M· 1.mkv                                                                              161,3 13
                                                                              - marc(6)+M· l.mkv .Jpg                                                                             131
                         8        Mac Owner                                   ;.:,may_18c.divx.avi.jpQ                                                                            112
                                    AppData
                                      Applicatioo Data
                                      Contacts
                                      Cookie,
                                                                              - MboyReal030c8ekNudeBecf'ullYersionNS.avi.jpg
                                                                              ~ MBwbc.flv
                                                                              - MBwbc.flv.Jpg
                                                                                                                                                                                  118
                                                                                                                                                                               10,779
                                                                                                                                                                                  132
                                                                                                                                                                                         J
                                                                              ~ mcnicfamlyFeb_l 6_07(ieQoerblaster fr01n stickam).avi                                           1, 136
                                     Desktop
                                                                              - · medic · SUFletS.avi.jpg                                                                        248
                                     Document,
                                   8    GigaT rl>e Download,                  ~ MESI with sourld C\/85 ( 100204-154608) 00_00_03·00_21_45·2 (2).avi.dowrloading               31,088
                                                                              ~ MESI with sourld C\/85 (1 00201-1 54608) 00_00_03-00_21_45·2 (2) .avi ,dowrloading .state           1
                                     8      ~
                                        8        GOOD ACTION 8185             - · MES I with sourld C\/85 ( 100201-154608) 00_00_03-00_21 _45·2 (2).avi .jpg                      157
                                                    SELFMADE                 :- 1ml baby • ovivend.flv.l)O                                                                        168
                                        My Music                             .- · Ms Yicleoscaseros 2009 (2) Videos Tulwtin. flv.11>9                                            102
                                        My Pictures                           __, misc suck2.mp,i . dowrloading                                                               25,984
                                        My Video,                            .._ misc suck2.mp4 .downloading.state                                                                 I
                                          Outlook File,                      - misc suck2.mp<1.Jpg                                                                                109
                                          Skype Folde!                       "' MJ 013.divx. avi.jpo                                                                              171
                                                                             - ,moto_OS 14· jolv, 12 aiios ·eddy 16 grabado con eel · lo que nos   oust• ver .flv.avi.jpg         110
                                                                              ~        MouthCum2_QOOd_vintage bj, n1)9 .jpg                                                       147
                                                                              - MOl/00003.WMV.jpg                                                                                 111
                                                                              - - movoo1S6 .mp<1 .lPCJ                                                                            177
                                                                              - M0\/00280 .nw,iP'l                                                                                ISi
                                                                              - movoo544.Jw .Jpg                                                                                   96
                                                                              - movQOS69.flv.jpg                                                                                   79
                                                                              - MOV00921.f'PG .Jpg                                                                                150
                                                                              - MOl'01026(178M8).divx.avi .jpcJ                                                                   121
                                                                              - , mov01868.mpg .jpg                                                                               121
                                                                             ,;;;.,MOl'01869.avi.iJ>cl                                                                            196
                                                                              - MOl'O l 869.MPG .jpg                                                                              168
                                                                              ~ MOl'O l892 boy SJ with curnshot.nw                                                            11, 168
                                                                              ;., MOl'01892 boy SJ with curnshot .MPG.jpg                                                         127
                                                                                                                                                                                   90
                                                                                                                                                                                  109
                                                                                                                                                                                  118




  ===- ------------------"x,.,                                                  1 lJ'sorpos • O

   QMM402110Ml .EOI/Parttlon 4 [23841 -]/B(X>TC:-            [NTFSJ/!<oot~S/Mac OwnerJC)oa..-s/GigaTrbo Oowrloads~                                                          DOD""




                                                                                                      Page                                    Examiner:

                                                                                                      11
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 12 of
                                         29
                           Federal Bureau of Investigation
                                305G-MM-4436153
                             1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 11 of 25)
                                                       •
    fie     :i,ew      !!!Ode      tfelp

     a.t ~ ~ o 11~H d lil! a 1-, ,. 1!:1                                          1 l~     'i}il ;lt l '     •
                                                                                                                                                                   X
   @Yidente Troe
                  13          (1ootJ
                             I!' SSadClus                                     ;;;,; MOVIE0002 .ffiP9 . iP9                                                  109
                       00          $E>ltend                                   ;:.. Movielucklng hard.wmv.jpg                                                105
                       IE          $Recycle.Bin                               '.!  mrdirtyboy69 no lnstagram.mp4                                         1,722
                             I!'   $Secu-e                                    ~ mrmazza l l - youtubeOOl[Hit;, Definition].avi                           4,916
                       IE          Boot                                       .;... mv·OS l .avi.jpQ                                                         95
                                   Documents end Settings                                                                                                   130
                                                                             ~ JMy Domenk 8yo with me_~.wmv.)PO
                                   Intel                                                                                                                 2, 116
                                                                              ;!· myt,;gdickl'<Jrts no Jnstagram .mp4
                                   MSOCache
                                   Pedl ogs
                                                                              i! mybigdicl<hurts no Jnstagram2.mp4                                       2,278
                                                                              -     N-boyJ.dvx .avi.iP9                                                     14 1
                                   P1091am Files
                                                                              ~ Nablot_3·2 .avi .downloading                                            21,648
                                   P1091amData
                                                                              .._, Nablot_3-2 .avi. downloading.state                                        1
                                   Recovery
                                   System Volume lnlo,mation                  .- • Nablot _3·2.avi .jpg                                                     147
                                   Temp                                       ~ Naked blonde boy in the bathroom.flv                                     8, 759
                       8           Users                                      _ naked blonde boy Lego.flv                                                4,486
                                      Al Users                                !:naked! 178 no Jnstagram .mp4                                             2, 167
                             lfl      Dold                                    - New 2009 CumlnMe (good).ffiP9,iP9                                            90
                                      Deld Use,                               - new chuyl (IO yo latino boy plays & man dick) .mp4.jpg                       90
                             13                                               ,;:;.1New-26b.avi.jp0                                                         122
                                                                              ~ NEW-PdrinhoSyAn.avi                                                     12,066
                                                                              ;_, NEW-PdrinhoSyArl.avi.jp(J                                                 161

                                           Cookies
                                           Desktop
                                           Documents
                                                                              ._;;.,. New-Private SampJe 7.avi.X,O
                                                                              '!; Nice Blonde Soy 13-9-201 0 (2) .avi
                                                                              ~ nice l 1yo_cum.mp4
                                                                                                                                                           237
                                                                                                                                                       117,444
                                                                                                                                                         8, 125
                                                                                                                                                                   J
                                              GigaT,ibe Downloads             - ,ni/lo bien gay Videos listuff.flv. jpg                                     133
                                                                              ; .Nooame 14a.mpo.jpg                                                         117
                                           13        ~
                                                                              .- , nonameS3a.ffiP9.IPQ                                                      105
                                                13   GOOD ACT ION 8185
                                                              SE LFMAD E       ~ omegle ( 16 1).mp4 .downloading                                         8,224
                                                My Music                       _ omeQ1e (16 1).mp4.downloading. state
                                                Mv Pictures                   ~ omegle (I 76).mp4 .dowr>oading                                           6,428
                                                My Videos                     .._, omegle ( J 76).mp4 .downloading.state                                      I
                                                Outlook Files                 '.! omegle (220).mp4                                                      29,516
                                      IE        Skype Folde,                  .._, omegle (228).mp4 .downloading                                             88
                                           Oowrload,                          .._, omegle (228).mp4 .downloading.state
                                           Favo,ites                          ~ Omegle (360) .mp1                                                       13,117
                                           Links                              ~ Omegle (432).mp4 .downloading                                                72
                                           local Sellings                     _ Omegle (132).mp4 .downloading.state                                           1
                                           MU$ic
                                                                              ~ Omegle (4S8).mp4                                                        35, 192
                                           My Documents                                                                                                     144
                                                                              _ omegle (59).mp4.downloading
                                           NetHood
                                                                              ....., omegle (59).mp4 .downloading .state
                                           Pich.l'es
                                                                              l!, Omegle - 14m Canada Gets Rid ol Frlends.wmv                           64 1 620
                                           P1in1Hood
                                                                              !!l, Omegle - 2012.07 . 12 - 1Sm US.wmv                                   85, 188
                                           Recent
                                                                              !!l, Omegie - 2012.07.14 • 2 boys I2m US.wmv                             128, 149
                                           Saved Games
                                           Searches                           ft, Omegle · 2012 .08 .05 • Nick Y""") 13m US.wmv                         62,547
                                           SendT o                            [! Omegle • Soy party I4m & 1Sm.mp4                                       34,099
                                           Sta,tMenu                          ~ Omegle • DC Duo.avi                                                     74,386
                                           TOll'l)iates                       ~ Omegle - Footbal Buddies Show.avi                                       12, 152
                                         Videos                               ~ Omegle - Fun Soys I3m & 14m.avi                                         26,226
                                      Public                                  ~ Omegle. Gay Kid SUCl:s his Frlend.wmv                                   13,023
                                                                              rt OmeQ1e - Lr Squirt &Friend 01.zs. 12.mp4
       IE   I!'
                  00
                       If)      Windows
                             (unalocated ,pace)
                  Unpa,tiioned Space (basic disk (
                                                                              ~ Omegle • Pink Floyd Soy and Friend .avi                                 54,8£
                                                                                                                                                        43,746




   ![.-ties                                                                xf, 1XS01 pos •O
   Ql>'M1()2 11DMI .fO I/Portitlon 4 (23&1 1 -}/900TCAMP (NTf'Sl/(root]/Use,s/Moc Owner/[>oa.wnents/GIQoTrrbe Oownloads/1,ever~                      DDCJA




                                                                                                 Page                                    Examiner:

                                                                                                 12
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 13 of
                                         29
                           Federal Bureau of Investigation
                                 305G-MM-4436153
                      .

                                                    •
                              1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 12 of 25)




    ""   l!!OW   ttodo      ttolP
     act ~ A a l ~ liil ~ 6l> • ' '-"' •                            lf!J
                                                                                                                                                                X

             8        (roo!(
                      I!'   $Bad0.J,                                       ; ', MOVIE0002.fflP9,lP9                                                      109
                 00         $Extend                                        - MoviefuckinQ hard .wmv.k>Q                                                  105
                            $Recycle.Bin                                   '.! mrdirtyboy69 no lnstagram.mp4                                           1,722
                            SSecute                                        ~ mrmazzal I - youtlA>eOOl(HiQh Delinition].avl                             4,946
                            Boo!                                           -     mv·OSl.avi.i>Q                                                           95
                            Docunents and Settings                                                                                                       130
                                                                           - • My Domenic 8yo with me_MS .wmv.Jpo
                            Intel
                            MSDCache
                                                                           '! rnybiQdickluts no lnstagram.mp4                                          2,116
                                                                            ~ rnybiodickluts no lnstagram2.mp4                                         2,278
                            Pefflog,
                                                                            - N-boyl .divx .avl .Jpo                                                     141
                            Prog,am Files
                                                                            - Nablot_3-2 .avi ,doWrioadno                                             21,648
                            Prog,an£lata
                            Recove,y                                        _ Nablot_3·2.avi,doWcloadno.state                                              I
                            System Volume lnl01malion                      :; Nablot_3-2.avl.jpQ                                                         147
                            Temp                                            '-' Naked blonde boy in the batt.-oom.llv                                  8,759
                         Users                                              '-' naked blonde boy Lego.llv                                              4,486
                            AIUse,s                                         t nal<.edl178no lnstagram.mp4                                              2,167
                      00    Default                                        ,..: New 2009 CumlnMe (QOOd).fflP9.Jl>O                                        90
                            Default Use,                                    - ~new chuyl (IO yo latino boy plays & man dick).mp4 .Jpo                     90
                      8     MacOwne<                                        - ~New·26b .avi.Jpo                                                          122
                         00    App()ata
                               Application Data
                                                                           '.!    NEW-PdrinhoSyAn.avi                                                 12,066
                                                                           ,.:,; NEW-PdrinhoSyAn.avi.Jpo                                                 161


                         00
                         8
                               Coolacts
                               Cookies
                               DesktOI)
                               Documents
                                                                           ; .j New-Private Sample 7 .avi.i>Q
                                                                            ~ Nice Blonde Boy 13-9-2010 (2). avi
                                                                           .!     nice l4yo_cum.mp4
                                                                                                                                                         237
                                                                                                                                                     117,444
                                                                                                                                                       8,125
                                                                                                                                                                J
                             8      GigaTribe Downloads                     - rw1o blen oav Videos Wstlif.flv .Jl>O                                      133
                                                                            - Nooame l 4a.fflP9.jpQ                                                      117
                                       ~
                                    8      GOOD ACTION BIBS                 OOj. ~nonameS3a.mpo.jpg                                                      105
                                                         SELFMADE          - ome9'e (161 ).mp4 ,doWrioadno                                             8,224
                                           MyMus,C                         ·- ome9'e (161 ).mp4 ,doWrioadno,state
                                           My Pictures                     _ omeole ( 176).mp4 ,doWrioadno                                             6, 428
                                           My Videos                       _ ome9'e (176).mp4.downloadinQ.state
                                 1t1       Outlook Fies                    1 omeote (220).mp4                                                         29,516
                                 lfl       Skype Foldet                    ~ ome9'e (228).mp4 .downloadinQ                                                88
                            00         Downloads                           _ omeote (228).mp4 .downloadinQ.state                                            I
                            00         Favcdes                             ~ Omegle (360) .mp4                                                        13,147
                                       Links                               _ 0meo1e (432).mp4.downloading                                                 72
                                       Local Settings                      c.... Omegle (432).mp4.downloading.state
                                       Muiic
                                                                           ~ Omeofe (4S8) .mp4                                                        35,192
                                       MyDoc..,,.r,ts
                                       NetHood
                                                                           '-' ome9'e (59).mp4.downloading                                                144

                                       Pict...-et
                                                                           _ ome9'e (59).mp4.downloading.state                                              I
                            ~J
                                       PrintHood                           !!lOmeole · 14m Canada Gets Rid ol Friends.wmv                             64,820
                                                                           1!, 0megie · 2012.07.12 - 1Sm US.wmv                                       85, 188
                                       Saved Games                         l!, Omeole · 2012.07. 14 · 2 boys 12m US .wmv                             128,149
                                       Searches                            II!, Omegle - 2012.08.05 · Nick YOU>Q 13m US.wmv                           82,547
                                       SendTo                              ~ Omegle - Boy party 14m & 1Sm.mp4                                         34,099
                                       Stall Menu                          '.!   Omeole · DC Duo.avi                                                  74,386
                                       Tef11)1ate,                         ~ Omegle • Foo!ball Buddies Show.av!                                       12, 152
                            00      Videos                                 !'.   Omeole · Fun Soys 13m & 14m.avl                                      26,226
                                 Pubic                                     !!!, Omeofe • Gay Kid Sucks his Frtend.wmv                                 13,023
                                                                           'ii Omegie - Lr SQurt &Friend 01.25.12.mp4                                 43,746
                                                                           '     OmeQ1e - Pink Floyd Boy and Frtend.avi                              54,8~


   ,;,:,::i:::;::.:,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.;_X:., f <n«pos•O
   Ql'N1021 IOM1 .£01/Partltlon 4 (23841-j/800TCAMP (NTFS]/[root~s/Mae Owne</Docunents/GiQaTri>e - ~ l y t - . . o s                                000&




                                                                                             Page                                       Examiner:

                                                                                             13
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 14 of
                                         29
                           Federal Bureau of Investigation
                                 3058-MM-4436153
                              1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 13 of 25)
                                                         •
   p AHe,.,Dala fTK tmaocr 3.3.0.5                                                   .,   "'i;~··1~ =             .                                   _
    ~      :i,ow      Mo<lo          ~

     aali                     a ;!liii w ~ ...                          ·-    !ill
    Yidence Tree                                                                                                                                                                                        X
                 El         (root)                                                          ..   Nome                                                                                            Size ..
                            Tl'   SBadClus                                                       .! Omegle • Three Boys New Jersey Shoot Cum at 24 . 13.mp'I                                 84,037
                      1B          $£,tend                                                        ,! Omegle • Three Guys 14m Austraia.avi                                                     16,483
                      1B                                                                         ~ Omegle • Three Hot Friends USA.avi.downloading                                             46, 120
                            Tl'                                                                  ~ Omegle . Three Hot Friends USA.avi.downfoadino.state
                                                                                                 ~ OmeQ1e - Train 12m & 14m.avi                                                               52,804
                                                                                                 ~ omegle 13m CANinbedready.wmv                                                               11, 7&t
                                                                                                 .!Omegle 15 cum .avi                                                                        112, 489
                                                                                                 ~ OmeQle 15 yo Sooth Carolina.avi.downloading                                               370,872
                                                                                                 ~ Omegle         15 yo Sooth Carolina.avi .downloadin(J.state                                      1
                                                                                                 .....J   OrneQ1e 15 yo very cute niue.avi.downfoadino                                       175, 700
                                                                                                 1......1 0meole 15 yo very cute niue.avi.downk>adinQ.state                                        1
                                                                                                 ~ Omegle 16 jerl<s for cam .avi                                                              25, 185
                                                                                                  ii omegle 16m fucks toy rabbit cums a lot 3·31-13.avi                                        4,003
                                                                                                 '!       OmeQ1e 2 I 4yo boys one shows other is shy .mp'I                                    15, 292
                                                                                                 !        Omegle 2 alex 11 good show.avi                                                      43, 715
                                                                                                 ~ omegle 2 boys 12 and 13 play and suck.avi.downloadin9                                     726, 138
                                      Default User                                               ~ orneote 2 boys 12 and 13 play and suck.avi.downloading.state
                                      MacOwnet                                                   '!; Ofn09ie 2 Boys 14 • Both Cum.avi                                                         38,984
                                  00     Appl)ata                                                 .! Omegle 2 thirteen Maryland strait he said. but still put on a show. toothbrush.. avi     50,053
                                         Appication Data
                                                                                                 '! orneote 2k13· 12yo_shows_dick_and_ass.avi                                                 22, 120
                                         Contacts
                                         Cookies
                                                                                                 '.! omegle 21'13· 13yo_brazil_boy _wanks .avi                                                16,696

                                  l!l    Desktop
                                                                                                 ',! ornegle 2k13· 13yo_shows_and_wanks .avi                                                  19,970

                                  El
                                        El
                                             Oocl.l'l'let'lts

                                             El
                                                  GigaTribe Downloads
                                                        bove¥,ls05
                                                                                                 ~ omegle 21<13· 14yo_blonde_cutie_wankinQ .avi
                                                                                                   omegle 2_boys_discover _cam_chattinQ.flv
                                                                                                 I-'.

                                                                                                 :! omegle 3 boys 14 jo.avi
                                                                                                                                                                                              33,701

                                                                                                                                                                                              77,966
                                                                                                                                                                                              48, 577
                                                                                                                                                                                                        J
                                                  8             GODO ACTION BIBS                 '.! Omegle be my pedophile o_O.avi.avi                                                       36,675
                                                                  SELFMADE                       !; Omeote Benny 11 yrs old Callomla.mp4                                                      16,265
                                               My Music                                           ~ ornegle biQ cut st lous soccer boy.mp4                                                    25,490
                                               My Pictutes                                        ~ Omegle boy 13yo shows in bacl<room.mp4                                                     7,337
                                               My Videos                                         ~ Omegle Boy from texas.mp4                                                                   9,490
                                        1B     Outlook Fifes                                     ~ Omegle Boy Party one shows others are shy.mp'!                                             23, 314
                                        l!l    Skype Folder                                      ~ Omegle boy with glasses 13 yrs good showing land jerkr.Q.mp4                               12,081
                                            Downloads                                            .._. omeQle Cameron.mkv                                                                      39,062
                                             Favcx~es                                            ~ OmeQle canada cute teen blonde.avi                                                          7,227
                                             Links                                                ~ Omegle ct-icken hat 13yo Jerks gets hard.avi                                              33,683
                                             Local Settings                                      ct Omegle chosen one .avi                                                                    16,067
                                             Music
                                                                                                 ~ orneote class_mates_wank_together .mp'I                                                    24, 126
                                             My Documents
                                             NetHood
                                                                                                 !        Omeote cutie bowl cut nice dick shows(best).avi                                     17,477
                                                                                                 .~ Omegle Darnen· 1.mp'I                                                                    51 , 137
                                             Pictlles
                                             PrinlHood                                           l  Omegle FormatFactory1 3 cLmS on stairs.rnp-4                                             16, 114
                                             Recent                                              .! orneQ1e FormatFactoryl4 blonde cums.avi                                                  20,566
                                             Saved Games                                         :!:omeote friends are backstabbers.avi                                                      32,889
                                             Sea,ches                                            1  OmeQle oermany bklnde .avi                                                               58,239
                                             SendT o                                             ,! Omegle Horny 14yo lubes up and wonks (headplay).mp4                                      16,005
                                             Start Mero                                          _ Omeote Isaac 12 yrs. old indianapols round.mp'!                                            7,505
                                             Templates                                           ~ Omeole it's not 8 O:hes chris .avi                                                        17,088
                                  l!l        Videos                                              _ Omeote Liberty Boy Cums.flv                                                               36,511
                            00          N,fic                                                    ~        omegle moppy hair biQ cun.flv                                                      17, 852
                      1!1         Windows                                                        '.!! Omegle new york (sound moanlnQ hot).avi                                                69,066
                 00      (unalocated space(                                                      ~ orneQle nj 655 • oh 22 sound.avi
      1B   Tl'   Unpartiioned Space (basic disk}
                                                                                                                                                                                             36,6 ~


                                                                                                          scwpos• O
   Ql"H'I021 10MLE01/P,rttion 'I [238'111M1]/BOOTCAMP [NTF5]/[root)/Us«s/MOC Owner/[)orunents/GlgaTribe Dowmads/l,evertyhls(IS                                                              DOOM




                                                                                                                      Page                                          Examiner:

                                                                                                                      14
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 15 of
                                         29
                           Federal Bureau of Investigation
                                305G-MM-4436153
                             1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 14 of 25}
                                                        •
   f   AtH!!t~llattl flK lmagn 3.3.0.5                                     \_ ..,/r--'~   r   .:ii   t£"
    e,.      '.!)ow   (!lode       l:10fp

    • • ~ ~ • i !!ii lir1 !;a "' . ' -'-' - lcJ
   ===='-:------          - - - - - - - - - - --'x'-l                            Ust
                                                                                                             '    .                                                             X
           (1ool(                                                          ~   Nome                                                                                      Size •
                            I!'   $8adClu,                                     !      Omegle older brother douche .avl                                                32,209
                                  $Extend                                        ~ OmeQle Punched Someone.avi                                                          8,512
                      ffi         $Rec)'Cle.Bln                                  ~ omeole slel.mp<I                                                                   21,002
                            I!'   $Secure                                        ~ Omegle Schoo113yboy_cum.avl                                                        29,517
                                  Boo!
                                  Documenls and Settngs
                                                                               .!     omeg1e shy waine boy.av!                                                        89,510

                                  Intel
                                                                               '!     Omegle so sexy 11yo boy cumes In his bed sexy abs, lick with tc,noue.mp<I       23,321

                                  MSOCache
                                                                               .!     Omegle speed ol li!lht.avi                                                       3,369
                                  Perflogs                                     !      Omegle Super hot I 1yo boy with Cum 9 - at end.ll"l)i                           22,439
                                  Program Fies                                   _! omegle Tommy H.avi                                                                31,377
                                  Pr091amData                                  '!     Omegle uk 14a QOOrQO.richmond99.mp<I                                            11, 113
                                  Recovefy                                      !     omegle uk215 big sports.avi                                                     57,018
                                 System Volume lnl0<mation                      ,_ OmeQle Very Cute Blond yunmy click.flv                                             33,936
                                 Temp                                           !     Omegle vienna boys 12yo and I 4yo older one cums.mp<!                           57,028
                                 Use,s                                         .!     omegle watch and enjoy.mp<!                                                     30,329
                                     AIU,eu                                     ~ omegle wrist band boy .flv                                                          17,652
                            ffi      Default                                   .!     Omegle y 13 cum ._sse.avi                                                       57,133
                                u DefaultUse,                                   ~ omegle Yl4 rruscle ISyo arab jerl<s cums at 7.36 eats cum 2.2013.avi                56,483
                            8           Mac Owner                              '!     omegle#IOO 3 friends 2 cum kyle ll'eenwood facebook 1st.av!                     25,188
                                           AppOata                               ~ Omegie#I 19 - cunmerl6.avl                                                          6, 191
                                              Application Data
                                              Contacts
                                                                               '.!    Omegie,f 128 - boy Ii (best).avl                                                 4,052
                                                                                 ~ Omegle# l 31 - boy 12yr usa caelan~ahoo.com.avl                                    10,683
                                              Cook.es
                                              Desktop
                                                                               "f     omegle#78 Zfrined lcumes lonrlQOCJ.avi                                          6 1,981
                                              Document,                        "!     omegle-20120302_16'18(2 boys).avi                                               27,170
                                                                                ~ Omegle-colin.wnw                                                                    20,594
                                        F.J       GigaT1ibeDownloads
                                              8
                                                  8
                                                    beve,\nh()5
                                                       GOOD ACTION BIBS
                                                                SELFMADE
                                                                                ~ Omegle-Mkey.wmv
                                                                                '.... OmeQle. 12yo.PJs.Shows .avi
                                                                                - OpelS.d;vx. avi .jpQ
                                                                                                                                                                      31,979
                                                                                                                                                                      11,576
                                                                                                                                                                         179
                                                                                                                                                                                J
                                                  My Music                     .- OWNERMYOWNER perfect cock boy _New_xvid-29 - Boys Of Dreams, and shoes.flv.jpQ         110
                                                  My Pictures                   - Pl010022_1.avi.jpQ                                                                     151
                                                  MyVicleos                    ,- pandal.wnw .jpQ                                                                        191
                                                  OlAlool<Fies                  ~ pave-molodco - sexy blonde boy jacl<s olf fcx webcam.wnw                           669,378
                                                                                 _! peticiones 7 Onine - Watch Cinema Video.mp<!                                      19, !70
                                                                                ·- pfto no lnstaQram.mp<I                                                              2,211
                                                                               .- PlCT0233.avi.jpcJ                                                                       85
                                                                                - P!CT0302. AVl.jpcJ                                                                     111
                                                                               - pictureOOS.IPCJ                                                                         119
                                                                               l pikinha2 no lnstaQram .mp<I                                                           2, 143
                                                                               '.! pi<jnha2 no lnstqam2.ll"l)-I                                                        2,257
                                  r+J
                                                                               .! pikinha2 no lnstaQram3.ll"l)-I                                                       2, 166
                                                                               '.! pikjnha2 no lnstqam4 .mp<!                                                          1,065
                                                                               ~ pilow~.flv                                                                            9,685
                                                                               t    pjk_blond_ch\Xlk_l.avi.jpg                                                            88
                                                                               t    pjk_t>lond_chvnl<._2.avi.jpg                                                         110
                                                                               - pjk_blond_chook_J.avi.lPCJ                                                               96
                                                                               - · pjk_blond_chur>k_4.avi.lPCJ                                                           105
                                                                               - PRIV2.3GP.fp(J                                                                          157
                                                                               - PRIV2.avi.fp(J                                                                          161
                                                                               - PrivStuff _buenas na!Q,.Jitas - lo que nos oust• ver - lle_ol _a_ar,;iel.flv.fp(J        81

                  00
                     ffi     \vindows
                         (unallocated space)
                                                                               .!   pool< couch cunmer .mp<!                                                           9,657
                                                                               l!l, qian_l 1_SM.rnpg                                                                 52,0~
       00   I!'   Unpartlioned Space (basic d;sk)




                                                                                                           Page                                      Examiner:
                                                                                                           15
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 16 of
                                         29
                           Federal Bureau of Investigation
                                 305G-MM-4436153

                               Gigatribe Screenshots
                                                    •
                              1B 1: Apple MacBook Pro




   (2) beverlyhillsOS subfolder: (screenshot 15 of 25)



   9 l\tccs~Ddld FlK Imagcr 3.3 O.~                                        • ~-~"""'.,~t:'i;'.,[~(;~



                                                             _, -    le)
  @Yidonco Troe                                                                                                                                                                          X
                          froolf                                                                                                                                                 Size •
                          I!' SBad:lus                                         ;;;,; qion_li_SM.nw .iPQ                                                                          118
                      l!l     SE<tend                                          ;t!, re5Apt2 .wmv                                                                             1'4,6'47
                      l!l     $Recycle.Bin                                     - · re5Apt2 .wmv.lPQ                                                                              Iii
                          Tl' $Secure                                          :!    Rec#3232 Cute 1iyo with big dick cums with friend sitting next to t,m on couch.ovi      11,043
                              Bool                                                                                                                                               110
                                                                               - Recoveid_ovi_fie(2392)_mpeQ2video.ffiP9 .IP9
                              Documents and Settings
                                                                               - Recoverd_ovi_fie(2393)_mpeQ2video.ffiP9.IP9                                                     119
                              Intel
                                                                               - Recoverd_ovi_fie(239<1)_mpeQ2video.ffiP9.jpg                                                    108
                              MSOCache
                                                                               - Recoverd_ovi_fie(239S)_mpeg2video.nw,IP9                                                        116
                              Pe1'Logs
                              Program Fies                                     • . Recoveid_ovi_file(2396)_mpeo2video.nw.lP9                                                     125
                                ProgromDet•                                    1.-J reiaxin In the chair.ftv                                                                   !,BOO
                                Recoveiy                                       ;. Rick.wnw.Jpo                                                                                   12 1
                                System Volt.me Information                     ~ rom (2 Boys).ovi.downlooding                                                               197, 230
                                Temp                                           _ rom (2 Boys).ovi.downlooding.stote                                                                  I
                              Users                                            1; royce8ben.avi                                                                              82,688
                                 Al Users                                      ~ Russian d i d prostlute_in car (cum in mouth).mp'I                                          20,250
                          l!l    Deld                                          ~ s.mpeo                                                                                         364
                                 DeldUse,                                      - , sOO_!Zyo hos sex with daddy boy reoly wonts to oet fucked .divx.ovi.jpg                      170
                          El                                                   - SB ,m,own OI_Excelent \/intOQO 70s_youno teen and mon.ovi.iPCJ                                  142
                                                                               ... Sammy_oral.wmv. jp9                                                                           144
                                                                               _ sosho·s.o.1996 • sexy blonde boy jocks olf for webcom.flv.downfoodino                        9,558
                                                                               ~ sosho·s.o. 1996• sexy blonde boy jocks olf for webcom.flv.downfoodino.stote
                                         Cookies
                                                                               - • SashasSecret .avi .jpg                                                                       132
                                          Desktop
                                          Docunents
                                                                               t_ Screen_999 WEBCAM 2019 (Qirl+boy).ovi                                                      53,34i
                                              GigoTribe Downloads              • SE LO CO.JEN CON QUEJIDOS YLE AC/>IJA RICO.mpo.jpg                                             120
                                          [3      ~
                                                                               _ s.onsw                                                                                          2i
                                              8       GOOD ACT ION BIBS       ~ Selfvid · 2013.06.15 · Mion Garrett 13m US.wmv                                                2,467

                                              My Music
                                              My Pictures
                                                          SELFMADE            !!, Selfvid • 2013.06.23 · Teddy Farrier 14m US.wow
                                                                              !!, Selfvid • 2013.06.27 · Jacob Flagel lim US (1 ). wmv
                                                                              _ Sefvid • 2013.08. 19 • Jor-don Hilson lim us .wmv.downlooding
                                                                                                                                                                              5,076
                                                                                                                                                                             13,780
                                                                                                                                                                                iBO
                                                                                                                                                                                         J
                                              My Videos                       ~ Selfvid • 2013.08. 19 · Jor-don Hilson I im US .wmv .downfoodino.stote                             I
                                      l!l     Outlook Files                   • · SeroeJ·Picture_043-BoyProstlute·mon sucks ittle boy in pubic toilett .ovi.jpo                 11 1
                                      l!l     Skype Foldei                    _ sex ed with neiOhbor boy.ovi                                                                 12,557
                                          Downloads                           • sex ed with newit,bor boy.ovi. jpo                                                               124
                                          Favcdes                             .._, sexy self sucker boy .flv                                                                 21,864
                                          Links                               - shonohoididi _porti .• vi .iP9                                                                  111
                                          Local Settings
                                                                              - , Simone_ol.ovi.jpg                                                                             150
                                         Music
                                                                              - sk · ett l<Dk stryk for pojkslynoel-dror ner jeonsen - zoomar in stj«ten.wmv.jpg                129
                                         My Docunents
                                                                              I!!, Skype - 2012.07.06 -Chose Carlson 13m US .wmv                                             86,089
                                         NetHood
                                                                              (!l Skype · 2012.07.26 - David Kowolowsl<i !Sm US .wmv                                         97,495
                                         Pictures
                                         PrinlHood                            I!!, Skype · 2012.07.31 - Joey Barber 14m US .wmv                                             329,732
                                         Recent                               f!l Skype · 2012.08.03 - Corter Byin<Jton 14m us.wmv                                           72,916
                                         Saved Gomes                          !!!, Skype · 2012.08.03 · Joshua Clark lim US.wmv                                              69,143
                                         Sea,ches                             ;!!, Skype · 20 12.08.09 · ComeronBolswick !SmCA.wmv                                           48,032
                                         SendT o                              f!l Skype - 2012.08. 10 - Cole Rau lim US.wmv                                                  '44,876
                                         StOlt Meoo                           (!l Skype · 2012.08.11 · Brandon Tonwnoro 13mUS,W!"V                                          156,077
                                         Terrc,letes                          f!l Skype · 201 2.08.13 - Devin Barnett 14m US .wmv                                            95,633
                                l!l      Videos                               l!!, Skype - 2012.09. 16 - Carter Byin<Jton lim US.wmv                                         63, '42..
                          l!l      Public                                     ,!, Skype - 2012.09.16 - Jacob Smith lim US.wmv                                               83,70i
                                Windows                                       ~ Skype - 2012.09.18 - Devin Barnett tim us.wmv.downlooding                                    7,i72
                  l!l      funoloceted space)                                 ~ Skype - 2012.09.18 · Devin Barnett Mm us.wmv.downlooding.stote
      l!l   Tl'   Urj)Olt<ioned Space )basic disk)
                                                                                                                                                                                   ~
  r.:.;:;i:;;;:.;;;;;,..._ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ __:.;j
                                                             x                  11sor pos • O

   Qf,'Mi()21 IOMI .EO!/Parttlon i {238i 1-]/BOOTCAl>I' {NTFS]/[root~s/Moc Owner/l)ocunents/Gil)oTrt.e Oownloods/beverfyl.asos                                            ODD-a




                                                                                                Page                                              Examiner:
                                                                                                16
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 17 of
                                         29
                           Federal Bureau of Investigation
                                305G-MM-4436153



                                                   •
                             1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



  (2) beverlyhillsOS subfolder: (screenshot 16 of 25)




     ~      !(low      Mo<le    ~

     ao111 ~ •                       fla l.f ~ a            , ... ,. lcJ
   ~ vidonce Tree                                                                                                                                                                     X
                          (root]                                                                                                                                               Size ..
                          11  S8ac0.,s                                     !!!, Skype - 2012.09.21 -oamenvouno t3mus.wmv                                                    72,908
                               $£><tend                                     ~ Skype - 2012.09.26 • Jacob Smith 14m US .wmv.downk>adinQ                                       2,616
                               $Recycle.Bin                                 ~ Skype - 2012.09.26 • Jacob Smith 14m US .wmv.downk>adinQ.state
                               $SectKe                                                                                                                                       2,072
                                                                            ~ Skype - 2012.09.28 - Ashton Martin 14m us.wmv.downk>adinQ
                               Boot
                                                                            ~ Skype - 2012.09.28 - Ashton Martin 14m US.wmv.downk>adinQ.state
                               Doc'""""'' and Settings                                                                                                                       3,520
                                                                            ~ Skype · 2012.09.29 - Brian Vtartas 13m US.wmv.downk>adinQ
                               Intel
                                                                            ~ Skype - 2012.09.29 - Brian Vtartas 13m us.wmv.downk>adinQ.state                                     I
                               MSOCache
                               Petflogs                                     !!!, Skype · 2012.09.29 • Damen vouno 13m & friend US .wmv                                     111 ,~
                               Prog,amFies                                  ~ Skype - 2012.09.29 • JacobScHosser 12m&BrlanV~artas !3mUS .w m v . ~                          35, 136
                               Prog,amData                                  ~ Skype - 2012.09.29 - Jacob Sctiosser 12m &Briar> V~artas 13m US .wmv .downloadin9.state             I
                               Aecovety                                    !!!, Skype · 2012.09.30 - Carter ByinQton 14m US.wmv                                             36,423
                               System Volune lrlo,mation                    !!!, Skype - 201 2. 10.01 - Garrett Co,bin 13m US.wmv                                          122,840
                               TO!ll>                                       Ill Skype · 2012.10.04 · Austin Mcinerney 13m US.wmv                                            81,290
                               UsefS                                       !!!, Skype · 2012.10.04 • Thomas O'Brien 13m US.wmv                                             259,991
                                     AIUsets                               !!!, Skype - 201 2.1 0.os - Austin Mcinerney 13m US.wmv                                          37,516
                          00         Detaott                               !!!, Skype - 2012.10.06 - Jack Thomas 14m us .wmv                                                91,683
                                     DelaottUset                           !!!, Skype - 2012.10.09 - Thomas O'Brien 13m us.wmv                                              40,212
                          8          Moc Owner                             !!!, Skype - 2012.10. 10 - Joey B<Jrke 14m us .wmv                                               63,586
                               l!l      App()ata                           !!!, Skype - 2012.10.14 - Jacob Sctiosser 12m &Brian Vitartas 13m US .wmv                        94; 479
                                         Application Data                                                                                                                  134,-412
                                                                           !!!, Skype · 201 2. 10.21 • Nathan SiQ<Aas 15m US .wmv
                                         Contacts
                                                                           !!!, Skype - 2012. 10.22 • Devin Barnett 14m US .wmv                                             44,922
                                         Cookies
                                                                           .!!!, Skype - 2012. 10.28 - Rico Oifron,o 14m US.wmv                                             59,399
                               ~         Desktop
                               8         Doc........ ,                     1!!, Skype - 2012. 10.29 - Jack Thomas 14m us.wmv                                                59,688
                                     a      GigaTribeDowrloads             I'!!, Skype - 2012. 11.01 - Evan French 14m US.wmv                                               98,050

                                         a       ~                         I'!!, Skype· 2012.11.09 • Ben Sar>ders 14m US.wmv                                                54,485
                                             8       GOOD ACTION BIBS      !!!, Skype · 201 2.11 .10 - Ayden De<ker 14m US .wmv                                             46,227
                                                       SELFMADE            .!!!, Skype· 2012. 11.22 • Devon liming 15m US.wmv                                               29,734
                                                                           !!!, Skype· 201 2. 11.23 • Devon liming 15m US.wmv                                               33,093
                                                                           !'!!, Skype - 2012.11.26 - Easton Sc1Yoeder 15m US.wmv
                                                                           .!!!, Skype - 2013.01.23 - CIYls Tlus &Josh Colngs 14m US.wmv
                                                                           !!!, Skype - 2013.02. 19 • Nicklackt>vic 14m us.wmv
                                                                                                                                                                            53,799
                                                                                                                                                                           133,869
                                                                                                                                                                            34,703
                                                                                                                                                                                      J
                                                                           ~ Skype - 2013.03.09 • Luca NaQOl 13m &Simon MOier 14m DE (l).wmv.downloadinQ                   139,548
                                                                           ~ Skype • 2013.03.09 - Luca Nagel 13m & Simon Muller 14m DE (I ).wmv .downk>adinQ. state               I
                                                                           ~ Skype - 2013.03.09 - Luca Nagel 13m & Simon MOiier 14m DE (2).wmv.downloadinQ                 296,584
                                                                           ~ Skype · 2013.03.09 - Luca Nagel 13m &Simon Muller 14m DE (2).wmv.downloading.state                  I
                                                                           i'!l, Skype • 201 3.03.21 - Justin Ehlert I Im &Nick Auerbach llm DE.wmv                        259,863
                                                                           !!!, Skype - 2013.05.19 • Qanny Smith 14m &Levan Easley 15m U( .wmv                             240,335
                                                                           ~ Skype - 2013.07.07 • l<lfdan Hilson 14m US .wmv .downk>adinQ                                    8,074
                                                                           ~ Skype - 201 3.07.07 - JOfdan Hilson 14m US .wmv.downloadinQ.state
                                                                           ~ Skype - 2013.08.01 - Adam Sommer 13m US .wmv.downk>adinQ                                        9/t72
                                                                           ~ Skype - 2013.08.01 - Adam Sommer 13m US.wmv.downloadinQ.state                                       I
                                                                           ~ Skype - 2013.08.01 - Patrick Reed 14m US.wmv.downloadinQ                                       16,360
                                                                           ~ Skype - 2013.08.01 - Patrick Reed 14m US.wmv.downk>adinQ .state                                      I
                                                                           !!l Skype • 2013.08.02 · Charlie Harrty 14m US .wmv                                              72, 182
                                                                           !!l Skype - 2013.08.03 - Caleb Draper 14m us.wmv                                                 68,977
                                                                           !!!, Skype · 2013.08,03 • DefYlis Der/ 13m &brother 9m DE.wmv                                    37,671
                                                                           !!!, Skype - 2013.08.04 • Serafm To,etto 13m FR.wmv                                             156,761
                                                                           ~ Skype - 2013.08.05 - Caleb Schweinefus 13m US.wmv .downloadinQ                                 11 ,256
                             I.Yrndows                                     t..-J   Skype - 2013.08 .05 • Caleb Schweinefus 13m US.wmv.downk>adinQ.state                           I
                 l!l      {unalocated space)                               .!!!, Skype· 2013.08.11 • Tyler Hil 15m US .wmv
       00   11   Unpa,llioned Space (basic disk]                                                                                                                             9,6~


  ,.;.:==- - - - - - - - - - - - - - - - - - =X                                       pos•O
   Qf'M4021 IOMI ,Ell1/P- 4 [23841-]/BOOTCNol' [NTf'S]/[root]/Users/Mac Owner/Docunents/GlooTrl>e Dowrioads/t,evstyt,ls05                                               DDCJ,f,




                                                                                              Page                                           Examiner:
                                                                                              17
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 18 of
                                         29
                           Federal Bureau of Investigation
                                3058-MM-4436153
                              1B1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 17 of 25)
                                                        •
                                                                                                                                                                          X
   ~"1donco Troe
                              (root(                                                                                                                               Size •
                              ll'   $8adClus                                !!!, Skype - 2013.08 .1 3 - oscar Me~ 15m US (2).wmv                               120,557
                       [i.]         $Extend                                 ~ Skype · 2013.08.14 • Adrian Duernas 13m US.wmv                                    29,42 1
                       @            $Recycle.Bin                            ~ Skype · 20 13.08 . 15 • Tyler Whaley 12m US.wmv                                  110,285
                              ll'   SSecu,e
                                                                            ~ Skype - 2013.08. 16 • Joseph Calvelo 14m US .wmv                                 117,861
                                    Boot                                    ~ Skype - 2013 .08. 17 • Tyler Whaley 12m US.wmv.downfoading                        64,303
                                    Documents and Setti,,gs
                                                                            ~ Skype - 2013 .08. 17 • Tyler Whaley 12m US.wmv.downfoading.state
                                    lnlel
                                                                            ~ Skype - 2013 .08.18 - Tonvny Durrant 14m US.wmv.downfoading                        9, 848
                                    MSOu,che
                                                                            ~ Skype - 2013 .08. 18 - Tonvny Durrant 14m US.wmv.downfoading.state
                                    Pedlogs
                                                                            ~ Skype - 20 13.08.21 • Dustin Macclu:e 11m US.wmv.downfoading                      47,218
                                    Program Fies
                                    ProgamOata                              ~ Skype - 20 13.08.21 - Dustin Macclu:e 14m US.wmv.downfoading.state                      I
                                    Recovety                                ~ Skype - 20 13.08.22 - Cody SUI 13m US.wmv                                        111,~6
                                    System Vobne lnf0<mation                ~ Skype - 20 13.08.23 • Adrien Harris 14m US.wmv.downfoading                         3, 096
                                  Temp                                      ~ Skype - 20 13.08.23 • Adrien Harris 14m US.wmv.downloading.state                        I
                                  Users                                     ~ Skype - 20 13.08.24 • Ben Sanders 14m us.wmv.downloading                          43,848
                                     AIUsers                                ~ Skype. 20 13.08.24 -      Ben Sanders 14m US.wmv .downloading.state
                              1!1    Default                                §, Skype   - 20 13.08.29 - Preston Bradford 13m US.wmv                              92,799
                                     Default User                           '.! Skype - 20 13.10. 12 • Alexander Zimmer &.Eias MOier 14m OE.avi                175,424
                                     Mac Owner                              ~ Skype - 20 13. 11.02 - Colton       15m US.avi                                   193, 171
                                             App()ata                       __, Skype - 20 13.11.03 -   J...,   Perry 14m us.avi.downfoadin<i                      2 16
                                             Application Data
                                             Contacts
                                                                            ~ Skype - 20 13.11.03 •     J...,   Perry 14m US.avi.downfoading.state                   I
                                                                            -· Skype· 2013 . 11.08 • Chris Marino 13m US.avi.downloading                           264
                                             Cookies
                                                                            __, Skype · 2013 . 11.08 - Chris Marino 13m US.avi.downfoading.state
                                             Desktap
                                                                            ~ Skype · 2013 . 11.12 • Richard Merchant 13m US.avi.downloadincj                      872
                                             Docunents
                                                                            ~ Skype - 2013.11.12 - Richard Merchant 13m US .avi.downloading .state                   I
                                       13       GigaTribe Downloads
                                                      boYeo\H,05            ~ Skype - 2013. 11.20 - Joseph Calvelo 14m US .avi                                  32,707

                                                 13      GOOD ACTION BIBS   '.!
                                                                              Skype - 2013. 11.24 • Aaron Comoly 14m U(.avi                                     47,209

                                                              SE LFMADE     ..!
                                                                              Skype· 2013. 11.27 • Christian Walace 13m US.avi                                  41 ,869
                                                My Music                    _! Skype - 2013. 11.27 • Reece Cope (NC) 13m US .avi                                43,509
                                                My Pictu,es                 :! Skype · 2013. 11.28 • Reece Cope (NC) 13m US .avi                               127,338
                                                My Videos                   :t Skype · 2013 . 11.29 • Nathan Brinlee 13m US.avi                                65,502
                                                                            :! Skype . 2013 . 11.29 • Xavier 8icklord 13m US.avi
                                       1!1
                                        00
                                                Outlook Fies
                                                Skype Folder
                                             Downloads
                                                                            _! Skype· 2013. 12.03 • Hayden 8Ufge 13m US.avi
                                                                            '.! Skype - 2013. 12.03 • Ronnie Morris 15m US.avi
                                                                                                                                                                45,393
                                                                                                                                                                10,378
                                                                                                                                                                45,444
                                                                                                                                                                          J
                                             Favot~es                       '.! Skype · 2013. 12.04 • Kay G 14m OE.avi                                         59,847
                                             Links
                                                                            ,! Skype - 2013. 12.04 • Nathan Brinlee 13m US.avi                                 54, 763
                                             Local Settings
                                             Music
                                                                            .! Skype - 2013. 12.05 • Ben Azoulay 14m US.avi                                    37,485

                                             My Docu,nents
                                                                            '! Skype - 2013. 12.07 • Ben A,o,.Jay 14m US.avi                                   42,716
                                                                            '.! Skype· 2013. 12.07 • Matthew Dolton 14m US.avi                                 69,255
                                             NetHood
                                                                            __, Skype. 20 13. 12.08 • Chander Alie 14m US.avt.downloading                       10, 086
                                             Pich.H S
                                                                            __, Skype. 20 13. 12.08 • Chandler Alie 14m us.avi.downloading.state
                                             PrinlHood
                                             Recenl                         ! Skype · 20 13.12.08 • Jolw,ny Carthew 13m AU.avi                                 67,219
                                             Saved Game,                    _! Skype · 20 13.12.09 • Jolw,ny Carthew 13m AU.avi                                87, 124
                                             Searches                       :! Skype . 2013.12.09 • Matthew Dolton 14m us.avt                                  11.-uJ
                                             SendTo                         :! Skype - 20 13. 12.09 • Reece Cope (NC) 13m US.avi                               74,126
                                             StartMeoo                      .! Skype · 20 13.12.09 • RodrlQo Kiehrlle 13m MX ( 1).avi                          43,523
                                       T~es                                 ~ Skype • 20 13 . 12.09 • RodrtQo Kiehrlle 13m MX (2).avi.downloadincj               7,652
                                      Videos                                ~ Skype • 2013 . 12.09 • RodrtQo Kie!Y'ole 13m MX (2).avi.downloadincj.state
                                 f'IJblic                                   ~ Skype · 20 13.12.09 • RodrlQo Kiehnle 13m MX.avt.downfoading.state
                      00     Windows                                        j: Skype - 20 13. 12. 11 • Austin CarrlQan 14m US.avi                              27,871
                         (unallocated space)                                '!; Skype - 20 13. 12. ll ·Dalton Pasley 15mUS.avi                                  13,84~
       1!1   IJI   Unpa,tiioned Space (basic disk(


   ~==- - - -----------------'X::;                                           "'sorpos•O
   Ql+l4021 IDM1 .EOI/P- 4 (23841-]/BDOTCAMP (NTFS]/[root]/Use,'s/Mac OWne</Doa.ments/GIQaTrl,e Downloads~                                                   DDCJH,




                                                                                            Page                                                 Examiner:

                                                                                            18
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 19 of
                                         29
                           Federal Bureau of Investigation
                                305G-MM-4436153



                                                    •
                              1B1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 18 of 25)




    fie     '.!)ew     Mode    ~

     a• ~ Qi e i ~ lo.J                       lii1l a .;____, - , 1cJ
                                                                                                                                                                        X
   @vtdence Tree
                         (root]                                                                                                                                 Size •
                  El
                         bt $8ad0.J,                                    ._, Skype - 2013.12.12 • Caleb Schwelnefus 11m US.avi.downloading.state                    I
                              $E•tend                                   ~ Skype · 2013.12.12 · Ethan H<ri 11m AU .avi                                        30,969
                              SRecycle_Bin                              'f       Skype· 2013.12.12 · Ethan Staker 1Srn UK.avi                                29,754
                               $Secure                                  "!       Skype - 2013.12.12 - Max Nunn 14m US.avi                                    22,337
                               Boot                                     ~ Skype - 2013.12.13 - Jack Fore 1Srn US .avi                                        49,346
                               Documents and Settings                                                                                                        '18,802
                                                                        ~ Skype· 2013.12.13 • Noah Marino 13m US.avi
                               Intel
                               MSOCache
                                                                        '.!      Skype - 2013.12.15 - Colin Smith 13m us.avi                                 33,307
                                                                        ~ Skype - 2013.12.15 - Delvidas Lekerauskas 14m IR.avi                               28,113
                               PerlLogs
                               Program Fie,                             rt       Skype - 2013.12.15 - Jack Fore 1Srn us.avi                                  33,814
                               ProgramData                              :!       Skype - 2013.12.15 · Joey Marrone 13m US.avi                               234,294
                               Recove,y                                 ~ Skype - 2013.12.15 - Nathan SiQulas 1Sm US.avi                                     33,746
                               System Volume lrlormalion                 ~ Skype· 2013.12. 16 · BenSchreiber 13mDE.avi                                       16,039
                               Temp                                     '!       Skype - 2013.12.16 · Lars Nederveen 14m NL (l).avi                          38,210
                               Users                                     '.! Skype· 2013.12.16 · Liam 13m AU.avi                                             14,602
                                  Al Users                               ~ Skype - 2013.12.16 - Siemen Peeters 14m BE.avi                                    24,916
                          00        Delauit                             ~ Skype· 2013.12.17 · Louis Pari 13m DE &Jason DeYries 13m US.avi                   158,337
                                    DelaultUser                         '.!; Skype· 2013.12.17 · Siemen Peeters Hm BE .avi                                   21,3'40
                          El        MacOwner                            ._, Skype - 2013.12.18 · Giles De Neve 14m BE.avi .downloading                        9,038
                                         AppData                        '----' Skype - 2013.12.18 · Giles De Neve 14m BE.avi.downloading.state
                                         Application Dala               ~ Skype· 2013.12.19 · Harrison Knakal 1Srn US.avi                                    65,679
                                         Contact,
                                                                        ~ Skype - 2013.12.19 - Kevin Gudrian 14m US.avi                                      22,168
                                         Cookies
                                                                        ,__. Skype - 2013.12.19 - Siemen Peeters 14m BE.avi.downtoadincJ                        50'I
                                         Desktop
                                                                        ~ Skype - 2013.12.19 - Siemon Peeters 14m 8E.avi.downloadin9.stato                         I
                                         Documents
                                                                         ......, Skype - 2013.12.20 - Jackson Caloway 1Srn us.avi.downloadinQ                   112
                                    El      Giga Tribe Downloads
                                                                        ~ Skype - 2013.12.20 - Jackson Caloway 1Srn US.avi.downloading .state
                                         El    ~05
                                            El      GOOD ACTION BIBS    ._, Skype - 2013.12.20 • Johnny Carthew 13m AU.avi.downtoadincJ                         112
                                                          SELFMADE      L..J Skype - 2013.12.20 · Johnny Carthew 13m AU.avi.downloadinc;.state                     I
                                            My Music                    '----' Skype - 2013.12.20 - Ryan Stocks 14m UK.avi.downloadnQ                           200
                                            My Pict1Aes                 L...J   Skype - 2013.12.20 · Ryan Stocl<s 1'4m U::.avi .downloading.state                 I
                                            My Videos                   '---' Skype· 2013.12.20 · Zach Calelly 14m US .avi.downloading                          136
                                    00       Outlook Fies               ~ Skype· 2013.12.20 · Zach Caiely 14m US.avi .downloading.state
                                    00       Skw,eFolde!                ~ Skype - 2013.12.21 - Tyler Matthews 14m us.avi                                    154,72..
                                                                        :!
                               00        Downloads
                                         Favcdes
                                         Links
                                                                              Skype - 2013.12.23 - Cameron Halez 13m US .avi

                                                                        ; : : : ::!:::::::::=~=a~l14mDE.avi
                                                                                                                                                             '13,223
                                                                                                                                                             2'1,273
                                                                                                                                                            264,987
                                                                                                                                                                        J
                                         Local Settings
                                         Music
                                                                        '!' Skype - 2013.12.26 - Aostin Carrigan 14m us .avi                                 28,619
                                                                        ~ Skype - 2013.12.26 - Ivan Gleyzer 14m US.avi.downloadinQ                               74"
                                         My Documents
                                                                        ._, Skype - 2013.12.26 - Ivan Gleyzer 14m US.avi.downloadinQ.state                         I
                                         NetHood
                                                                        ~ Skype - 2013.12.27 • Adrian Duernas 13m US.avi .downloading                         6,'16'1
                                         Pictu,es
                                                                        ~ Skype - 2013.12.27 • Adrian Duernas 13m US.avi.downloadnQ.state
                                         PrintHood
                                                                        ~ Skype· 2013.12.27 · Liam 13m AU.avi                                                21,344
                                         Recent
                                         Saved Games                    '!  Skype - 2013.12.27 - Tyler Matthews 11m us .avi                                  70,709
                                         Searches                       .!  Skype· 2013. 12.28 · Adam Persko l'lm US .avi                                    45,429
                                         SendTo                         ~ Skype - 2013.12.28 - Keaton Wheeler 14m US.avi                                     23,745
                                         Start Menu                     ~ Skype· 2013.12.28 · Luke 1Sm US.avi                                                62,029
                                         Templates                      ~ Skype· 2013.12.29 · Isaiah Garcia 1Srn US.avi                                      26,747
                              ltl    Videos                             '!  Skype - 2013.12.29 - Luke 1Srn us.avi                                           141,578
                         00       Public                                (! Skype - 2013.12.29 - Pablo Rodriguez Bas 13m us.avi                               10,920
                             Windows                                    @) Skype· 2013.12.29 · Tristen Hondo 14m US.avi                                      '40,665
                  00      (unalocated spoce]                            ~ Skype - 2013.12.30 · Jackson Cavender 14m US .avi                                   9,6~
       00   I!'   Unpartiioned Space (ba,ic disk)


   c.::=.::::.....- -- - - - - - - - - - - - - - - - -x~ I i,sorpos•O
   Ql+M021 lllMI .EOI/P- 4 [23114 UMl]/BOOTCAMP [NTFSJ/[root:ut-s/Moc Owner/l)ocunents/GIQaTrl>o Oownloods~                                               DDDu.




                                                                                             Page                                             Examiner:

                                                                                             19
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 20 of
                                         29
                          Federal Bureau of Investigation
                                305G-MM-4436153
                             1B 1: Apple MacBook Pro
                              Gigatribe Screenshots



  (2) beverlyhillsOS subfolder: (screen shot 19 of 25)
                                                      •
   E.fe :.,ow ttodo          ~

   a   ,t 18 Qi • I ~ I.I ~ iii!> • .,, •           It!! ':\ D lil l . ~ ~ ~ t .
  lEe:.~==•.::T':.::":;....,- - - - - - - - - - - - - - - ---'-'lxl=--Ust= = "'-=---'---------------------- - - - - ---:-:-ix
                             (1ool(                            .!.l Name                                             Size •
                             I!' $8ad:kJS                           :! Skype - 2013.12.31 • AwieWel !Sm US.avi    19,691
                 IE         $Extend                                         ._, Skype· 2014.01.01 - J«ksoo Coloway 15m US.avi.downloodng                          312
                 00         $Recycle.Bin                                    ._, Skype· 2014.01.01 - l«ksoo Calaway 15m US.avi.downloading.state
                      I!'   $SecU1e                                         _ Skype· 2014.0 1.01 • Mathew Kidd 13m AU.avi.downloadinc)                            376
                            Boo!                                            ._, Skype· 2014.01.01 • Mathew Kidd 13m AU.avi.downloadinc).state                       I
                            Documents and Settings                                                                                                              1,736
                                                                            ~ Skype - 2014.01.01 • 5am.Jel Madsen 14m US.avi.downloadinc)
                            Intel                                                                                                                                   I
                                                                            ~ Skype - 2014.01.01 • Samuel Madsen 14m US.avi.downloading.state
                            MSOCache
                                                                            ._. Skype - 2014.01.03 - Ivan Gleyzer 14m US.avi.downloadino                          200
                            PerlLogs
                                                                            ~ Skype - 2014.01.03 - Ivon Gleyzer 14m US.avi.downloading.state
                            P,og,amFles
                                                                            '.! Skype - 2014.01.03 - Tristen Hando 14m US.avi                                  17,039
                            Piog,amData
                            AecOYOly                                        ~ Skype· 2014.01.04 • Chander Al<,o 14m US.avi.downloadinc)                           38<\
                            System Voune Information                        '-' Skype - 2014.01.04 - Chander A1<,o 14m US.avi.downloadinc).state                     I
                            Temp .                                          :!     Skype - 2014.01.0S • Cameron Halez 13m US.avi                               17,395
                            Usets                                           '.! Skype· 2014 .01.0S • EH Lanci 13m us.avi                                       14,150
                               Al Users                                     '.! Skype· 2014.01.0S • LOQOO Daust 13m US.avi                                     46,435
                                  Del...«                                   ._. Skype - 2014.01.0S - Taylan Harian 14m us.avi.downloadinc)                        616
                                  Deld User                                 ._. Skype - 2014.01.0S - Taylan Harian 14m US.avi.downloadinc).state
                                  MacO-                                     '-' Skype - 2014.01.0S • Tristen Hondo 14m US.avi.downloadinc)                      6,132
                            ltl            App()ata                         ._. Skype - 2014.01.0S - Tristen Hondo 11m US.avi.downloadinc).state
                                           Application Data                 ._. Skype· 2014.01.06 • COOl)Of Lewis 13m AU.avi. downloadinc)                        240
                                           Coolacts
                                                                            '-' Skype· 2014.01.06 • Cooper Lewis 13m AU.avi.downloadinc).state
                                           Cookies                                                                                                             10, 974
                                                                            _ Skype - 2014.01.06 - l«k Fore 15m US.avi.downloadinQ
                            l!J            Desktop
                                                                            ._ Skype· 2014.01.06 - l«k Fore 15m US.avi.downloading.state                             I
                            El             Documents
                                    El        GigaTribe Dowrloads           ~ Skype - 2014.01.06 • Mex Nurn 14m US.avi                                         17,7 14
                                                                            ~ Skype - 2014.01.06 - Noah Landers 13m us.avi.downloadinc)                         9,750
                                           El       ~
                                                8       GOOD ACT ION BIBS   ._. Skype· 2014.01.06 - Noah Landers 13m US.avi.downloadinc).state                       1
                                                             SELFMAOE       ._ Skype - 2014.01.07 • Siemon Peeters 14m BE.avi. downloadinc)                     1,700
                                                My Murie                    1-...1 Skype • 2014.01.07 - Siemen Peeters 14m BE .avi.downloadincJ.state
                                                MyPictU1es                  ~ Skype - 2014.01.11 - Shea Treanor &Leon Mc Cabe 13m IR.avi                       72,108
                                                My Videos                   '.!    Skype - 2014.01.12 • Pablo Rodriguez Bas 13m US.avi                          6,683
                                    r!l         Outlook Fies                '.! Skype· 2014.01.13 • Kyle J«obs 13m US.avi                                      37,926
                                    l'!I        SkJ'PO Folder               ~ Skype· 2014.01.14 • Charle Harrty 11m US.avi                                     18,271
                            l!J            Dowrloads                        .!     Skype - 2014.01.14 - Harrison Knakal 15m US.avi                             34,302
                            t.J            Favor~es                         _! Skype - 2014.01.15 • Cameroo Halez 13m US.avi                                   58,860
                                           Links                            .!     Skype - 2014.01.17 - 5amuel Madsen 14m us.avi                              101 ,783
                                           Local Settings
                                           Muste
                                           My Documents
                                           NetHood
                                                                            ~ Skype - 2014.01.19 • Tyler Matthews 14m US.avi
                                                                            'ii Skype. 2014.01.23 • Michael Bleifuss 12m US.avi
                                                                            ~ Skype. 2014.01.2<\ • Tristen Hondo 14m US.avi
                                                                                                                                                               31,359
                                                                                                                                                               67,042
                                                                                                                                                               37,704
                                                                                                                                                                          J
                            00             Pictures
                                                                            :!     Skype - 2014.0 1.25 • Braden Potter 14m US.avi                              93,290
                                                                            '.! Skype· 2014.02-03 - Kevin Gudrian 14m US.avi                                   44,888
                                           PiintHood
                                                                            ~ Skype· 20 14.02.0S • LOQO!l Oaust 13m US.avi                                     73,678
                                           Recent
                                                                            ._ Skype - 2014.02.09 - l«kRosser 15m UK.avi.downloadino                          146,1 28
                                           Saved Games
                                           Searches                         ·- Skype - 20 14.02.09 - l«k Rosser I Sm UK.avi.downloadincJ.FleSlack                 112
                                           SonclT o                         ._. Skype - 2014 .02.09 - Jack Rosser 15m UK.avi.downloadincJ.state                      I
                                           StaitMenu                        ra  Skype ·harry hindley-13- 11-21-2010.avi                                       113,989
                                           T~es                             i   snagoer-1334 12yo has dry cun.avi                                              14, 70 1
                            00
                             Vdeos                                          '.! Sos-1.avi                                                                      12,932
                    00    N>lic                                             - Sos-1.avi.jpg                                                                        132
                 IE    Windows                                              - Sos-2 .avi.jpg                                                                       159
                     funaloca!ed space)                                     ._, SPY Medical Exam.-.downloadincJ                                                16 , 7 ~
       I!'   Unpaitiioned Space (basic disk)



                                                                                                                                                           DDCJ ,a




                                                                                            Page                                               Examiner:

                                                                                            20
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 21 of
                                         29
                          Federal Bureau of Investigation
                                305G-MM-4436153



                                                •
                             1B 1: Apple MacBook Pro
                              Gigatribe Screenshots



  (2) beverlyhillsOS subfolder: (screenshot 20 of 25)




   E'9   ~        ttodt tiOIP
    • • ~ 4 a 1~ ~ 1J a • -· - ! ltlJ ,
                                                                                                                                                                  X
  ~vtdence Tree
                       (rOOC(
                       ll'   S8ac£kJ,                               .._. SPY Medical Exam.rnpeg.downloadinC)                                            18,710
                             $Extend                                .._. SPY Medcel Exam.rnpeg.downloadinC). stele                                           1
                  00         $Recycle.Bin                           ~ SPY (lgen) little boys bath house xx.avl.downloadinc;i                            50,408
                       ll'   $Sec1Me                                .._. SPY (l gen) little boys bath house xx.avl.downloadinc;i.stele                       1
                             Booe                                   _ SPY (lgen) Reel Hidden Cam Boy Jerk.Off [DouyamaJ.rrw.downloadinC)                56,270
                             Documents and Settings
                                                                    .._. SPY (lgen) Reel Hidden Cam Boy Jerk-Off [DouyamaJ.rrw.downloadinC).state
                             Intel
                                                                    ~ SPY 004,rtW                                                                      119,039
                             MSDCache
                                                                    .._. SPY CM ·2.downloadinC)                                                          2,232
                             Pefilogs
                                                                    .._. SPY CM·2.downloadinC).state                                                          1
                             Program Fies
                             ProgramOela                            ~ SPY 11·07·2008·2,ITll)'l.downloadinC)                                             96,892
                             Recove,y                               ~ SPY 11 ·07·2008·2.rnpQ.downJoadino.state
                             System Volume lnfonnelion                   SPY 11·23·2008,rnpQ                                                           379,756
                             Temp                                   ~ SPY 12·07·2008.rrw                                                                14,061
                             Usen                                   i'!l SPY 1228200201.wmv                                                                 895
                                 Al Users                           ~ SPY 1228200202.wmv                                                                 3,133
                       00        Delault                            ~ SPY 1228200203.wmv                                                                 1,021
                                 Default User                       !!!i SPY 1228200204 .wmv                                                             6,132
                       B         MacOwner                           ~ SPY 13yo boy BIG d;c                                                             165,723
                                   App()ela                         .__. SPY 2 I 'Iyo boys wank in pub                                                  14,865
                                   Applic:elion Dela                                                                                                     6,863
                                                                    ~ SPY 20070125·213744. WM\/
                                     Contacts
                                                                    !!!iSPY 20070125·215051.WMV                                                          6,839
                                     Cookies
                                                                    !'! SPY 20070125·215249.WM\/                                                         9, 152
                                     Desktop
                                                                    ~ SPY 2012 • Gir1 blow Boy in soower-, caug,t                                       28,828
                                     Documents
                                 B       GigaTri>e Downloads        ~ SPY 2016.avi                                                                     177,408
                                                                    .__. SPY 29 november                                                                10,303
                                     B         ~
                                         B       GOOD ACTION BIBS   11!!!, SPY 2900.wmv                                                                 27,821
                                                      SELFMAOE      ~ SPY Accidentaly Left the Camera                                                   16,482
                                         My Music                   .......,. SPY banio                                                                 51,856
                                         My Plch•es                 '--' SPY batt'room                                                                  21,469
                                         MyVrdeos                   ~ SPY      Beautful boy chanQing r                                                  27,308
                                         Outlook Fies               !I!, spy cam S804·Boy S·lOy. voe.nw                                                107, 194
                                                                    .._. SPY camara espia 2 (nirio de 11 allos masturbandose                             1,107
                                                                    ~ SPY CLIP0098_12·13yo French boys                                                  25,307
                                                                    !!!, SPY ComposRe_(Jul_19)_002,mPQ                                                  15,506
                                                                    .._. SPY Dansk swimmingpool • part 1.avl.downloadinC)                               15,264
                                                                    _ SPY Dansk swimmingpool • part 1.avl.downloadinC).state
                                                                    _ SPY deadpixel··ro09a··boy··l ly··sister _mel<es_sure_she_Qels                     71,888
                                                                    ~ SPY deadpixel··ro09a··boy·· 13y··p.downloadinC)                                   30,024
                                                                    ~ SPY deadpixel··ro09a··boy·· 13y··p.downJoadin9. state
                                                                    _ SPY deadpixel··rolO.··boy·
                                                                    ~ SPY    deadpixel··rolO.··boY··12
                                                                                                                                                       27, l~
                                                                                                                                                       18,265
                                                                                                                                                                  J
                                                                    _ SPY deadpixel··ro lO.··boY· · 12y··.downloadinQ                                   1,274
                                                                    ~ SPY deadpixel··rolO•··boY··12y··.-.dinQ.state
                                                                    ~ SPY deadpixel··ro10.··girl_boy·· 14y]Y··brot                                     28,478
                                                                    ~ SPY deadpixel··rolO.··girl_boy··8Y _,downloadinC). state                              0
                                                                    ~ SPY deadpixel··rolOb··boY·· l 1y··showe                                          43,374
                                                                    ~ SPY deadpixel··ro10b·-boy··6y _3y                                                54,005
                                                                    ~ SPY En,;ikh toilet (1M1Clt).avl.downloadinC)                                       1,356
                                                                    .._. SPY En,;ikh toilel (1M1Clt).avi.downloadinC).state
                                                                    .._. SPY EnQiish toilet 11 (unc.t).avl,downloadinC)                                53,5~


                                                                              pos•O
  QMM402110Ml .EOl/ParWon 4 [238418"'!]/BOOTCAMP [NTFSJ/!root]/lh«s/Mac Owner/Oo<lMTlOnls/G19&Trl>e Downloads~                                      DDD.<1.




                                                                                          Page                                    Examiner:
                                                                                          21
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 22 of
                                         29
                           Federal Bureau of Investigation
                                305G-MM-4436153
                              1B1: Apple MacBook Pro
                               Gigatribe Screenshots
                                                     •
   (2) beverlyhillsOS subfolder: (screenshot 21 of 25)




    Bo      ~         f!lodo    ~

     a • ~ A O l ~ (.1 ~ 5
    Yidence Tree
                                                               '"'' •   ~                           '    .
                                                                                                                                                                             Size •
                                                                                                                                                                                    X

                  8       (root)
                         !JI    $8a<Ous                                     ._, SPY El'IQlsh toilet II (uncut).avi.downloadinQ .state                                          1
                                $£><tend                                    !!,', SPY hideCatnOl. wm                                                                       7,3/J2
                                SRecycle.Bin                                _, SPY lmQ201201 1311 01 11 .avi.downloadinQ                                                 317,218
                                $SectMe                                     _ SPY im02()1201 13110114 .avi.downloadinQ. state
                                Boot                                                                                                                                       5,522
                                                                            ,! SPYiPhooe Boy In the stall 12.11.09.MP<I
                                Documents and Settings                                                                                                                    47,515
                                                                            ~ SPY Wle Brother .wmv
                                Intel                                                                                                                                        452
                                                                            ._, SPY Noah_bat .downloadinQ
                                MSD~he
                                                                            ._, SPY Noah_bat .downloadinQ.state                                                                 1
                                Pedlogs
                                                                            - SPY Noah_batlYromadve .downloadinQ                                                             722
                                Proo,am Fies
                                                                            ._, SPY Noah_batlYromadve.downloadinQ.state                                                         1
                                ProgamData
                                Recovery                                    :!  SPY P6012338 hot blond boy.AV!                                                            38,128
                                System Volume lnfoimation                   ._, SPYP9074090.AYl .downloadinQ                                                               1,000
                                Temp                                        ._, SPY P9074090.AYI.down1oadinQ.state                                                              1
                                Users                                       ~ SPYPICT0003.wmv                                                                              4,139
                                      AIUseis                               ._, SPY pisscam-secret.pl J.PG .downloadinQ                                                   46,054
                          00          Default                               ........ SPY ptSscam-secret.pl .MPG.downloadinQ.stat:e                                              1
                                      Default User                          ._, SPYpo8o_pajero_www.keepvid.com_.f1v                                                        1,515
                                                                            ~ SPY private _hidden_boy _pee_02 .mpo                                                       193,557
                                                                            _ SPY pvtcatn02.wm .dowrloadng                                                                 1,382
                                                                            ~, SPYpvtcatn02. wm .downloading.state
                                                                            1-.< SPY set cam up to catch friend masterbatinO.flv                                           5,226
                                                                            ...... SPY Showeroo.wmv .downloadinc;i                                                        29,995
                                00         Desktop
                                                                            ._, SPYShowerm.wmv.downloadinc;i .state
                                8          Documenls
                                                                            ~ SPY sl<._001 .avi.downloadinQ                                                                8,660
                                               GigaTribe Downloads
                                                                            ._, SPYsk_OOl .avi.downloadinQ.state                                                               1
                                           8       ~
                                                                            ._, SPYsala_pajeandose_en_el_clber.flv                                                           698
                                               8   GOOD ACTION 8185
                                                            SElFMADE        ~ SPYSY_A0015.mp4                                                                                677
                                               MyMwtc                       :!       SPYT&P private . l'idden in bath.av!                                                 47,096
                                               MyPict....-es                ~ SPY T- Kid Jacf<in9 in House .wmv                                                           10,667
                                               MyV,deos                     _ SPY teenspy()Ol .avi .downloadinQ                                                           35,028
                                      00       Outlook Files                ....., SPYteenspy()()l .avi .downloadinQ.state
                                      00       Skype Fokte<                 ...... SPY The hole (extended).avi.downloadinQ                                                24,736
                                00         Downloads                        _ SPY The hole (extended).avi. downloadinQ.state                                                   1
                                !!l        Favcdes                          ._, SPY The hole 11 .avi. dowrloading                                                         12,988
                                           l inks                           ........ SPY The hole U.avi .downloadinQ.state                                                     1
                                           loco! Settings                   ._, SPY The hole 111 .avi .downloadinc;J                                                       1,150
                                           Music                                                                                                                               1
                                                                            ._, SPY The hole 111 .avi.downloadinc;i.state
                                           My Documents
                                           NetHood
                                                                            '!       SPY Toiet • mle boy · 06-9y8z-filrning.M.peris.<Xinations--uinols--{03m44s).avi      53,070
                                                                            ._. SPY Toilet st<lf.avi.downloadinQ                                                             624
                                           Pich.res
                                           PrintHood
                                           Recent
                                           Saved Games
                                                                            ._, SPY Toiet st<lf .avi. downloadinc;i.state
                                                                            ~ SPYToilettes.wmv
                                                                            ~ SPY Tommy M8 short.mpg
                                                                                                                                                                           6,179
                                                                                                                                                                          46,518
                                                                                                                                                                                1
                                                                                                                                                                                    J
                                           Searches                         :!       SPYtwinljo2.avi                                                                       6, 298
                                           SendTo                           ,! SPY twln2jo.avi                                                                             6,089
                                           Sta,tMenu                                 SPYYCRTEJ,F86.MPG                                                                     5,813
                                           r~e,                             _. SPY X                                                                                     153,764
                                00    Videos                                l!l, SPY x71· 17.MPG                                                                         318,955
                          l!l     Poolic                                    ._. SPY Youth Exploration Party at Bath-house ChanC)in.downloadinQ                            71,091
                      Iii    Windows                                        _ SPY Youth Exploration Party at Bath·house Changin.downloadinc;J.state                             1
                  ffi     (unallocated space)                               ~ SPY _ cybercal~.avi                                                                         30,S~
      00    !JI   Unpartiioned Space (basic disk)

           ties
   Ql'M402110MLEOI/Partllon 4 {23841-1/BOOTCAMP {NTFSJ/(root]/Users/Mac Ownet/l)ocuments/GigaT,t>e Downloads/l,everlyhlsOS                                             0004'




                                                                                             Page                                                 Examiner:

                                                                                             22
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 23 of
                           Federal Bureau29of Investigation
                                305G-MM-4436153



                                                •
                             1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 22 of 25)




    ~    »ow Mode            tjelp

    • a ltil ~ .               , fliJ Iii ~     jQ        I -• -   le)
                                                                                                                                                                                              X
    wlenceTree
             8        (root(                                                                                                                                                           Size •
                      I!'   $80<0u,                                      ~ spyc                                                                                                      7,376
                 00         SE.iend                                      !!1, spycam • 06yo rubbin on~ feels so ij()Od.mpg                                                         175,072
                 00         $Recycle.Bin                                 '! Spycam · 14Yo Boy Piss Hiddencam.avi                                                                     8,196
                      I!'   $SectMe                                      _ si,ycam • 14yo emo jacl<.ing In public toilet.flv                                                        11,183
                            Boot
                            Doc.........i, and Selling,
                                                                         1: Spycam • 15yo boy (Oh my ood) Part 1.avi                                                                 7,629
                                                                           ~ Spycam · boy _bathroom.avi                                                                             24,820
                            Intel
                                                                          - Spycam • capOOOl.divx.avi.jpQ                                                                               106
                            MSOCache
                                                                          ~ Spycam • Clip16.mpg                                                                                     40, 176
                            Pedlogs
                            Program Fie,                                  /!i Spycam · Clip21.mpg                                                                                   21,506
                            ProgramDola                                   ~ Spycam • Hidden                                                                                         16, 121
                            Aecove,y                                      '-' Spycam • Hidden Cam· 02.mpg.downfoadino.state                                                              0
                            System Volume lnlo11nalion                    !!1, Spycam • Hidden Cam • 03.mpg                                                                          1,817
                            T-                                            !!!, Spycam . Hidden Cam· Shower Boys 04.mpg                                                               4,636
                            Users                                         !!1, spycam · j3.mpg                                                                                       2,306
                                                                          !!!, spycam · jayshrOl.mPQ                                                                                12,66 1
                                                                           ~ Spycam • P8060008_NEW.avi                                                                               9, 163
                                                                         '.!   Spycam • P8220007 _NEW .avi                                                                           1,561
                      8         Maco..,..                                ,- · Spycam · TM.f2· Privole only!!.divx.avi,iPO                                                               94
                                     App()ota                             !!1, spycam • Ty-yo Boy «.ms In toilet .mpg                                                               16,592
                                     Appicotion Doto
                                                                          ~ SPYCAM 12yr8onef2.avi                                                                                   40,186
                                     Conlacls                                                                                                                                       23,356
                                                                          l'!t S!>ycam 13yo • divan.mpo
                                  Cookies
                                  Desktop
                                                                         '.!   SPYcam AVI_OOOl .AVI                                                                                 72,963

                                  Documents
                                                                         '!    Spycam AV1_0004.AVI                                                                                  92,336
                                8    GigaTribe Downloads                  ~ SPYcam AV1_0006.AVI                                                                                     53,226

                                     8        ~
                                                                          :!; Spycam Boys chanQing room 60m18s (Oivx).avi                                                           72,689
                                         8    GOOD ACTION BIBS            !!!, Spycam Brian2 .wmv                                                                                    4,651
                                                      SELFMADE            ~ spycam Charle.avi                                                                                       11 ,230
                                                                         '.!   Spycam E· JuQend Soccer Boys beim Duschen cbch ein Loch In der gegerueblegenden Tuer gefilmt.MOV     72,806
                                                                          ~ Spycam festival 03 .avi.downfoadino                                                                     27,064
                                                                          _ Spycam festival 03 .avi.downfoadino.state                                                                     1
                                                                          '-- Spycam festtval 04 .avi,downloadino                                                                  426,918
                                                                          _ si,ycam festival 01.avi.downfoadino.state
                                                                          _ Spycam HiddenShowersl Hotel.avi .downloadinQ                                                             5,218
                                                                          ~ Spycam HiddenShowersl Hotel.avi.downfoadino.state                                                            1
                                                                          _ Spycam HiddenShowers2 Hotel.avi.downloadinQ                                                              8,404
                                                                          _ Spycam Hidden5howers2 Hotel.avi.~.state
                                                                          ~ Spycam Hidden5howers3 Hotel.avi .downfoadino                                                                80
                                                                          _ Spycam Hidden5howers3 Hotel.avi.downfoadino.state                                                             1
                                                                          _ Spycam HiddenSoowers4 Hotel.avi .downloadinQ                                                                32
                                                                          '-~ Spycam Hidden5howers4 Hotet.avi.downfoadino.state                                                           I
                                                                          _ Spycam Hidden5howers5 Hotel.avi.downfoadino                                                                288
                                                                          _ Spycam Hidden5howers5 Hotel.avi.downfoadino.state
                                                                          !!1, SPYCAM Stan.mpg
                                                                         !!!, spycam Ty· lO·p-seml.mpg
                                                                                                                                                                                    14,971
                                                                                                                                                                                     2,301
                                                                                                                                                                                              J
                                                                         ._. SPYCAM·09·1.downfoadino                                                                                   562
                                                                          _ SPYCAM·09·1.downfoadino.state
                                                                         .__. SPYCAM·AC •                                                                                           13,801
                                                                         ~ Spycam-capttM'eOOOl .mpo.downfoadino                                                                      5,02 1
                                                                         _ Spycam-captU'eOOOl .mpc;i.downloadinQ.state
                                                                         ~ Spy _0050.avi



  ===- - - - - - - - - - - - - - - - - - =x
                                            •                        urso, pos• O
                                                                                                                                                                                     1,~




   QM'l40211CMI .EOI/P- 4 [23841-)/900TCAM' [NTFSJl[root]/Use<s/Mac Owner/[locunents/<ii90Trbe Downloads~                                                                         DDD4




                                                                                          Page                                          Examiner:
                                                                                          23
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 24 of
                                         29
                           Federal Bureau of Investigation
                                 305G-MM-4436153



                                               •
                              1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (2) beverlyhillsOS subfolder: (screenshot 23 of 25)



   9 Acu• .. ,OatttflKlntdqt•r3.3.05                          .   ·, ~.~' •   ~~ M"'~

    E.le :t,ew Mode         l:IQ)


    ··~                -        ~ l,;J ~ Q            ·-· -       {:I                                                                                                                            X
   .tdonceTree
                     (root(                                                                                                                                                               Size •
                     ll' SBadClus                                                - STC-311.mkv.lPQ                                                                                        151
                           $E xtend                                             :!     Stickam - _carbonl_ 14m 2-2-09.avi                                                              88,928
                           $Recycle.Bin                                          'ii stickam Boy Gay - R - - - 10- 13-07 - Famous Pillow Fuck.avi                                      19,340
                           $Sec1.1e
                           Boot
                                                                                '.!    suckdicks77 no lnstagram.mpi                                                                     2,233
                                                                                 !!!, SuckJ1Q_and_questoosl .ASF                                                                       12,065
                           Documents al'ld Settings
                                                                                 - Suc""9_and_questoosl. ASF.IP9                                                                          121
                           Intel
                                                                                 ~ SuckJ1Q_and_questoos3.ASF                                                                            7,425
                           MSOCache
                                                                                 ;:,; Sucl<J19_and_questoos3.ASF.1PQ                                                                      122
                           PerfLogs
                           Ptog,am Files                                         ~ super cute boy. flv                                                                                 13,355
                           Ptog,amOata                                                 S<Jl)el' cute emo boy ccwns.flv                                                                 22,215
                           Recovery                                             f      ._r hottie high quality ccwns.mp4                                                               95,915
                           System Volune lnlonnation                             !!!. ._.- hottie.wmv                                                                                  34,202
                           T....,                                                ...., Superboy hot webcam.flv                                                                          9,892
                           U,et"s                                               ,- , TAGJ•1'4.wmv.lPQ                                                                                     123
                                                                                ~. .   1
                                                                                           TAG_ft'P<4_boyman.avi.PQ                                                                       106
                                                                                 ~ the blonde l<id.mpi                                                                                 58, 148
                                                                                  ~ theSl)O<tSQUY8 .avi                                                                                51,308
                      El        Mac Owner                                       '.t   TIYeo Boys In the Shower. mpi                                                                    20,005
                                   App[)ata
                                   Awication Data
                                                                                :!    Tm 14 yr strip end explans he~ male.mpi                                                          17,009
                                                                                 ~ Tinychat - 2013.01.02 - Michael Troy 11m us .wmv                                                    96,057
                                    Contacts                                                                                                                                           81,283
                                                                                 ~ Tinychat · 2013.05.09 • Audie Suydam !Sm US.wmv
                                    Cookies
                                                                                ; tmp10336.flv .lPQ                                                                                       135
                                   DesklOI)
                                                                                ,- tmp13119.flv.lPQ                                                                                       127
                                   Documents
                                                                                 - · tmp137552(1 ] - Braga8oysl.flv.lPQ                                                                   11 8
                                El    Gigal ribe Downloads
                                                                                _.., TMP28879.avi.lPQ                                                                                      96
                                    El        ~
                                         El       GOOD ACTION BIBS              ,;;. tmp64336.avi.lPQ                                                                                     110
                                                   SELFMADE                     ,- · tmp65578.flv.lPQ                                                                                     130
                                       My Music                                 .- · tmp69 146 cartoon.flv.lPQ                                                                            132
                                       My Picicwes                              ,;,:; Tedder Joshy-25-05-2009 Port 6 FUCKlN.mkv.lPQ                                                        91
                                       My Videos                                t- Track-009.divx.avl.jpQ                                                                                 156
                                1B     Outlook Fies                              - · Track-009.divx.lPQ                                                                                   139
                                1B     Skype Foldet                                                                                                                                       133
                                   Downloads                                    ;. Trevor Extended.mpc;i.PQ                                                                                86
                                   Favo,~es                                     _j two 1l yo boys from turkey oet nude and jack off on couch, moanino, some touching (SC 2012).mkv     66,598
                                   Links                                        '.! Two Brothers Jerk and Ccwn. mov                                                                    73,319
                                   Local Seitings
                                    Music
                                                                                '! Two Friends Suck.mp<!                                                                                2,037

                                    My Doet.menis
                                                                                ! Two Irish boys taste cock.mpi                                                                        22,081
                                                                                 ~ Two Kids 13m.avi                                                                                     5,735
                                    NetHood
                                    Pict1Me1
                                                                                 _! TWO USA BOVS MASTUR8ATE 13 IWJ 14YO .avi                                                           12,989
                                                                                :;· Uk Lltle 8il and Man.divx.ovi .lPQ                                                                    142
                                    PtinlHood
                                    Recent                                      .- -1UK-3· 1 (realy a ZZ flm b-m-- bjorn and OUY) oudio.divx.avi.lPQ                                      156
                                    Saved Games                                    ' Unl<nown old and y0009 friend.avl.jpg                                                                171
                                    Searches                                     - · ...w,own (16].avi.lPQ                                                                                170
                                    Sendlo
                                    Start Menu
                                    Te<f'l)lates
                                                                                 - UrUled_0007.wmv.lPQ
                                                                                 - Untlled_(Xl l l.wmv.lPQ
                                                                                 - Untlled_0012.wmv.lPQ
                                                                                                                                                                                          118
                                                                                                                                                                                          123
                                                                                                                                                                                          115
                                                                                                                                                                                                 J
                           1B       Videos                                      .- Untlled_20100202_2 10943.divx. avi.lPQ                                                                 117
                     r;J      Pubic                                              - Untlled_20100202_210943.WMII.IPQ                                                                       151
                           Windows                                               - Untlled_20 100208_021236.ovi.jpo                                                                       114
              [ti     (cnalocaled space)                                        ,- , Un1Rled_20100208_021236.divx.ovi.lPQ
        ll'   Unpa<liioned Space (basic di•kl                                                                                                                                             1~




                                                                                                                                                                                     DDDu.




                                                                                                      Page                                         Examiner:
                                                                                                      24
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 25 of
                                        29
                          Federal Bureau of Investigation
                               305G-MM-4436153
                            1B 1: Apple MacBook Pro
                              Gigatribe Screenshots



  (2) beverlyhillsOS subfolder: (screenshot 24 of 25)
                                                     •
   YldonceTree                                                                                                                                                                         X
                            (root]
                            ll'   $8a<O.i,                            - lkltitled_20JCl0208_021236.wmv.jpg                                                                     128
                                  $Extend                            - lklt(led_201002 18_115359.divx. avt.jpg                                                                  67
                      itJ         $Recycle.Bin                       - ' lklt(led_20100223_124214.WMV.jpg                                                                      121
                            I!'   $Secure                             ~ USA bHARD (SUMMER 2005),l!lP'l                                                                    111,056
                                  Boot
                                                                     ii:. USA bHARD (su-MR 2005).mpQ.jpg                                                                       131
                                  Oocc<nenls and Setting,
                                                                      ~ USA BOYS HARD FUCK (SUMMER 2005).mpQ                                                               17,'183
                                  Intel
                                                                      - uvs061013·002· 1 [B&M].f'f'G.jpg                                                                       175
                                  MSOCache
                                  Pet!Log,                           - VS · COMPARTIR NO CUESTA NADA.0¥1.jpg                                                                   204
                                  Program Fie,                        ~ various Boyfucks.wmv                                                                               14,202
                                  ProgramOata                        ~ varKkJS Boyfucks.wmv.PJ                                                                                 133
                                  Recovety                           ;:. vg!_(Oy]c) ol<k • i6µAA0AO (12yo keita 'de) fe<i,:; ,mpQ,jpg                                          189
                                  Sy,lem Voune Information           .;.: VideoOOO • iiio_oii.aVi .jpQ                                                                         139
                                  Terre,                            ,;;.: VideoOOO - ir-.:reible.flv.jpg                                                                       109
                                  Users                              ;;.: VideoOOO.Jgp.jpQ                                                                                     1"0
                                       AIIU,er,                     t ' Vidleos (396).""1.jpQ                                                                                  182
                            ltJ        Oefaut                        .:. Vrdeos (78).mpQ.jpQ                                                                                  115
                                       Oel...«U,er                    ~ Video_Vichatter _2013· 12· 19_Alei<sey _15y.0¥1                                                    31,961
                            8        Mac Owner                      '.t   Video_Vichatter_2013·12·20_Ahmat 14 y.o._Sl<ype_.0¥1                                             79,171
                                  00   App{)ata                      ;:. V1D_20130217 _1 54004.mpi .jpg                                                                           BB
                                       Ai>l>ication Data              - Vrntage XXX - Sex in School (very old).mpQ.jpg                                                         I'll
                                        Contact,
                                                                    , voy por mas Vidleos H<Xnero.flv.jpg                                                                      112
                                           Cookie,
                                                                     - · vrs_o1_1_16.avi.Jpg                                                                                   196
                                  00       De,ktoP
                                                                     - VTS_Ol_5_B8M S.divx.0¥1.jpg                                                                             123
                                  8        Docc<nenl,
                                       8      GigaTribe Downloads   ; vTs_12_1.mkv.Jpg                                                                                            95
                                                                     - · VTSJ)Ot'soo 2.VOB.jpc;j                                                                               207
                                                ~
                                              8 GOOD ACTION BIBS     ~ wantsexldo no lnstagram.mpi                                                                           2,304
                                                  SELFMAOE            ~ wantsexldo no lnstagram2.mpi                                                                         2, 107
                                                                      ~ wantsexldo no lnstagram3.mpi                                                                         2,0'14
                                                                    '.t   Watch Cinema.mp4                                                                                       781
                                                                     d WC · tylerl2blondecunsHOT.avi                                                                       '41 , 792
                                                                      .- Welxam (BoyJ12yo 13yo] - Krissan-2003-04-20 .avi                                                    1, 788
                                                                     ·~ Welxam-hot l'l&ISyo.boys cum_hot.avi                                                                10, 412
                                                                    '.!   Welxam-r,EW 20100909 KHl3 - 4 Boys in one room - nice show_transcoded.avi                       183,533
                                                                          WebScams • At School (14yo) (September I, 2012).wmv                                              '17,545
                                                                     ~ WedQie.flv                                                                                            4,184
                                                                    ~ Wol<eUplnMorninQ,mpQ.downloadinQ                                                                       2,708
                                                                    ...._. Wol<eUplnMorning.mpQ,downloadinQ.state                                                                  I
                                                                    - WOW66 .avi.jpQ                                                                                             123
                                                                    - wowb09.mpQ .jpg                                                                                            128
                                                                    ~ Yladscam · • - t o sl-<>w dicks .flv                                                                   8,837
                                                                    ~ Voboys-Br0lil-2Xboys-12Vo-13Vo-Jerks-Suck·And·Deep·Hard-Anal-Fucks-Each-0ther-Onbed-3Bm'125.mpQ     395,394
                                                                    ~ you-you and fr.end nice! .avi                                                                         11 ,449
                                                                    ~ Voooo    Teen with Boner.AVI.downloadinQ                                                               1,526
                                                                    ~ VO<JnQ   Teen with Boner.AVI.downloading .state
                                                                     ~ VouTtbe Kid AQain .mpi                                                                                1,562
                                                                    - " Yummy     lttle boys pavaroti.0¥1.jpg                                                                  119

                                     Public
                                  Wrndows
                                           Vdeos                    .- VV1Sa9_chunk_l.""1 ,jpg
                                                                         z....,_KyleSucksMe2007 .wmv
                                                                     - · z....,_KyleSuclcsMe2007.wmv.jpg
                                                                                                                                                                           15,0:
                                                                                                                                                                              163
                                                                                                                                                                                       J
                 00     (u:>allocated ,pace)                         !!, [Hot] OlaSuck.mpQ                                                                                124,~
     l!l   I!'   Unpa11~ioned Space (ba,ic rukJ



                                                                                                                                                                        ODD.a




                                                                                      Page                                         Examiner:

                                                                                      25
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 26 of
                          Federal Bureau29of Investigation
                                305G-MM-4436153



                                      •
                             1B1: Apple MacBook Pro
                              Gigatribe Screenshots



  (2) beverlyhillsOS subfolder: (screenshot 25 of 25)




    !:lo   :i,ew   l!loda   ~

     a•        ~ t-t • ' rliii lid ~ ..., ,. " - .       @

                            Moc O-
                              App()ala                                 ,;;..(Hot ] Ola Suck.r,w.jpg                                                                  110
                               Application Data                         - . (000282].jpg                                                                              54
                               Contacts                                .-   (000282]_t .jpg                                                                            7
                               Cookies                                  ;;,: (000284].IPCJ
                               Desktop                                                                                                                            20, 193
                                                                        /!!, (l 4yo+ l5yolsuck]dome.wmv
                               Docunents                                                                                                                              128
                                                                       ,i.,(boy+man] lS.9_xvi<:J.aYi.jpg
                            8      GigaTrbe Downloads
                                                                        ',t (boy+man] [f'll] 2010 HomeMade MyBoy _Mouthfu , ,,., " " ' , .. ,...,.AVI             10,725
                               8       ~
                                                                        _ [boyspycam] batt-..oorn·X3.AVI                                                           2,348
                                   8       GOOD ACTION BIBS
                                                                             (cOffiNprivpiv_toder02_050707(05.38}-,3ivxN.avi,iP9                                      56
                                               SELFMAOE
                                                                        - (tuanlP!'e--lod+ lbovlhc] juan dicl<(dad.play.erectionXOSs) • el l)l'lncipe.flv.jpg        210
                                                                        - [man+boy] Canuck.r,w.lPCJ                                                                  174
                                                                        ~ (f'll] 2010 Oliver _lOyo_Suck_cum .avi                                                   5,736
                                                                        - [f'II] Dim!H6.avi.jpg                                                                      149


                                                                   J   .- [f'II] MyBoyfriend Teru (New Privalev Yideo).wmv.jpg
                                                                        ;;. [f'II] Rei (Port2ol2).r,w.jpg
                                                                        - [f'II] Road Trip l t .05.201 0.JQp.jpg
                                                                        - ,[f'll)'lliQht Camera_ka3.mlv.jpg
                                                                                                                                                                     143
                                                                                                                                                                     185
                                                                                                                                                                     128
                                                                                                                                                                     ll8
                                                                       ,- [mvsxlPl'•Nlod+ J:boylhc] babyboySex·(wow daddy!!).r,w.jpg                                 158
                                                                        - · [PicPriv]Picture_040.avi.iP9                                                              95
                                                                    _ 1 - J'o•sl'll•6] Rare.avi.lPCJ
                                                                   .:J - cj)Hnt.H l• flm l .wmv.jpg
                                                                                                                                                                     1641
                                                                                                                                                                     132       •
                                              1-                                                                                                                           •
   QMM4021 10Ml.EOl/l'orttion 4 (23&411Mll/800TC-   (NTl'Sl/!root]/Users,IMac own«/!)ocunents/G!Qal rbe Downloads~                                              000..a




                                                                                        Page                                                Examiner:
                                                                                        26
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 27 of
                                        29
                          Federal Bureau of Investigation
                               305G-MM-4436153



                                          •
                            1B 1: Apple MacBook Pro
                              Gigatribe Screenshots



  (3) GOOD ACTION BIBS subfolder: (screenshot 1 of 2)




    ~       :i,ew     !!lode !jelp

  "
     a
  @_videnc
            ,t ~ A • I ~ kl ~ a
      ..:;..;c....;e;..;T_ree
                                                           -,   - 1 lcJ
                           _ _ __;__ _ _ _ _ _ _ _ _ _ _ _ _-:-:ix Fie Ust
                                                                          I D l!JI 1 I~ ~ ~ I f .
                                                                                                                                                                                         X

                  B      [root]                                              ..!.]   Name                                                                                        Size    ...
                         !!I   $8adClus                                              'd' cam 2 16 & 14 yo boys (nov 2005).avi                                                150,291
                               $Extend                                               @i car &roy(OivX).avi                                                                     7, 118
                               $Recycle.Bin                                          '.! complaciendo Qente.mp4                                                               29,205
                         !!I   $Secure                                               !   dil<feest (action).avi                                                               16,508
                               Boot                                                  & Dueling Dicks part 2 ·MPll                                                             13,163
                               Documents and Settings
                               Intel                                                 ~ Dueling Dicks part 3.lllPQ                                                             15,633
                               MSOCache                                              :! espenBJNGOSUCK.avi                                                                    21,596
                               Perflogs                                              ,.....footjob.mkv                                                                         9,488
                               Program Fies                                          .._, fredericoandsimon (best).flv                                                        14,583
                               ProgramOata                                           ~ happy lolo in rainbow land.wmv                                                        104,213
                               Recovery                                              ~ harmroelmio.avi                                                                        71,088
                               System Volume Information                             ~ jak.knowlesS vid2 two boys()l .wmv                                                     24,627
                               Temp                                                  ~ jak.knowlesS vid3 two boys.wmv                                                         20,366
                                                                                     [! Jake_wilson_and_friend_4.avi                                                           8, 181
                                                                                     ._! jimnfriend·2.avi                                                                     20,243
                                                                                     (! jimnfriend.avi                                                                        43,847
                                                                                     ~ joroensucl<better .avi                                                                  7,583
                          B       Mac Owner                                          ~ Kadin Ricciardin &. Friend(sefmade).mov                                                51 , 112
                                      App()ata                                       ....., kenkay3_two 12Yo Jackino tooether .avi.downloadino                                18,048
                                     Application Data                                .._, kenkay3_two 12yo jackino together.avi.downloading.state                                    I
                                     Contacts
                                                                                     ......, kevin&friend.avi.downloading. state                                                     I
                                     Cookies
                                                                                     ._ marocsuck.avi.downloadino.state
                                     Desktop
                                                                                     .._, matt! 41<idl I suk.avi.downloadino.state
                                     Documents
                                   B    Giga Tribe Downloads                         ....., matt! 41<idl lsuk2.avi.downloadino.state
                                     B       beverlyhillsOS                          .._, Mexican Boys Action l.mov.downloadino.state
                                        B        GOOD ACTION BIBS                    .__, Mexican Boys Action 2.mov.downloadino.state
                                                     SELFMADE                        ....., MYO_OOIO.mp4.downfoading.state
                                                                                     ....., New· Trio orQie in front of cam.avi.downloadino.state
                                                                                     ._ New· Trio orQie.avi.downloading.state
                                                                                     ....., omegle • 2 13yo boys suck etc (omeQleXIS.04 .201 I X2).3<Jp.downloading.state
                                                                                     .._, Omegle • -&.Ben.mp4.downloading.state
                                                                                     .._, petter·2boys·2.avi.downloading.state
                                                                                     .._, roefharmpjezin.avi.downloading.state
                                                                                     .._, shaun_&._friend_Great action 2008.avi.downloading.state
                                                                                     .._, Stripped.wmv. downloadi09.state
                                                                                     ._ suckbro.avi.downfoading.state
                                                                                     ....., suckers l 2.avi.downloading.state
                                                                                     ._ Swiss 12m &. 13m Jack Off .mp4 .downloading.state
                                                                                     L..> teoenvaller .• vi.downloading.state
                                                                                     .._, Two Boys 12m Fool Around.mov.downloading.state
                                                                                     ....., Two Boys 13m &.14m Norway Suck Each other.avi.downloading.state
                                                                                     .._, two boys.avi.downloading.state
                                                                                     ....., Two Friends 12m 08.0S.12.mp4.downloading.state
                                                                                     ._ Two hot beautiful boys on webcam.flv.downloading.state
                                                                                     ....., Two Irish boys taste cock.mp4.downfoading.state
                                                                                     ....., twolOyowankeach.avi.downloading.state
                                                                                     ._ WC· 12, 13yo_Deuxgar3ons.avi.downloading.state
                                                                                     w WC • (13yo+ I 4yo] • Yilainyan27mars2005.avi.downloading.state
                                                                                     ....., Webcam 2 Boys 13, 16 yo· 041.avi.downloading.state
                         [unalocated space]                                          .._, Webcam 3 Boys 12, 13, 14 yo· part 4 • 045.avi.downloading.state
      It]   Ill   Unpait~ioned Space !basic disk)                                    ._ Webcam Bestboysuckdutch.avi.downfoading.state


  •==--------------------..:.x.:., _4'-'-------------------..J                                                                                                                      ~
   QMM4021 IDMI .EOl/Partllon 4 [23&118MB)/800TCA!,w> [NTFS]/[root]/Uiers/Mac Owner/Docurnents/GigaTrbe Oownoads/t,everiyl-asosGOOO ACTION BIBS                             DOOM




                                                                                            Page                                        Examiner:

                                                                                            27
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 28 of
                                        29
                          Federal Bureau of Investigation
                               305G-MM-4436153



                              •
                            1B 1: Apple MacBook Pro
                              Gigatribe Screenshots



  (3) GOOD ACTION BIBS subfolder: (screenshot 2 of 2)




   f;le   :tiew   ~   ~

    aa fi          • H~H d ~ a ,
  ~~_:.,c__;..;..Tree
                                       ..,., - 11t:1     ., o
                                                     [iJ .:.1
                  - - - - - - - - - - - ~ - - ~ - -x-,1 List
                                                                           ~~~1,.                                                                                      X

                                                              .!.I    Name                                                                                      Size   •
                                                                     ._, Webcam - 12Yo Cyrls (4.39).avi.downloadinQ.state
                                                                     '-' Webcam - 2 French brothers_NEW.avi.downloading.state
                                                                     ~ webcam - 2boysblo.avi.downloading.state
                                                                     ~ Webcam - 3 Boys 12, 13, 14 yo - part 2 - Oi3.mpg.downloading.state
                                                                     '--' Webcam - 3 Boys 12,13,14 yo -part 3 - 044.mpg.downloading.state
                                                                     ~- Webcam - bingomark (action).wnw.downloading.state
                                                                     ~ Webcam - Brothers 10,ISyo.avi.downloading.state

                           Desktop                                   __, Webcam - cmh .avi.downloadinQ.state
                                                                     L...; Webcam - MyVideo-101002-1s1soa.mpg.downloadino.state
                           Documents
                              GigaTribe Downloads                    '-' webcam - studsrusi20-030301 .avi,downloadinQ.state
                                  bever!l,his05                      ~ Webcam - studsrus420·2003-02-22.avi,downloadino,state
                              El     GOOD ACTION BIBS                ._, Webcam - studsrus420-2003·03-16.avi.downloadinQ.state
                                          SELFMADE                   ._, webcam snipp4 _I 2+ 13.avi.downloadinQ.state
                              My Music                               '--' Webcam-moneysuck2.avi.downloading.state
                              My Pictu,es                            __, webcarn07yobrother .with.one.hot.s3xyflirt .avi.downloadinQ.state
                              My Videos                              '--' wouter pijpt jeffrey.avi.downloading.state
                              Outlook Files                          _ yo y el mejor el seba (2 Boys kissinQ).flv .downloadinQ.state
                                                                     ~ Yoan Nicol and Cousin(seWmade).mov.downloadinQ.state                                        I
                                                                     ...., [I Iyo, 12yo, 14yo & 14yo) bibcam -wow (4 boys) (Best).avi.d o w n l o a d i n g . s t aI
                                                                                                                                                                   te: .j
                                                                     c...; [12yo)Webcam - bibcamsuckyducky2.avi.downloadinQ.state
                                                                     '--' [ I 2yo)Webcam - caml2boyssucl<(ful).avi.downloacJino.state
                                                              -=.J   4
  [customCortentScuces                                                :!:=:::;::================----------=~
                                                                         x i ;;:
   QIIM4021 IDMI .EOI/Partllon i [23&418MB1/BOOTCAMP [NTFS]/[root]/Users/Mac Owner/Doc.-ts/GigaTrbe Downloads~/GOOO ACTION BIBS                      DOD#,




                                                                           Page                                       Examiner:
                                                                           28
Case 1:15-cr-20106-RNS Document 204-2 Entered on FLSD Docket 12/14/2018 Page 29 of
                                         29
                           Federal Bureau of Investigation
                                305G-MM-4436153



                              •
                             1B 1: Apple MacBook Pro
                               Gigatribe Screenshots



   (4) SELFMADE subfolder: (screenshot 1 of 2)




            Ell   ~      Mode       l:1elP
            a • ~ Q? O l ~ lsJ ~ ,e, ,._,                        l 1cJ ~ 1D fi1 .=: J ~ ~~ l t
                     - ic-e-Tr-ee- - - - -- - - - - - - - - - - - - -x.I
          l,...E.,,-idel                                                                  list                                     X
                         El      Users                                          .!.I   Neme                                      Size   I
                                    AU Users                                           ._, 14629 .flv.downloading.state
                              00    Default                                            '-' lolol 2 hottt.mpg.downloading.state
                                    Default User
                              B     Mac Owner
                                 00    AppData
                                       Application Data
                                        Contacts
                                        Cookies
                                 00     Desktop
                                 B      Documents
                                    B       Giga Tribe Downloads
                                        B       beverlyhills05
                                            El       GOOD ACTION BIBS
                                                        SELFMADE
                                            My Music
                                            My Pictwes
                                            My Videos
                                    00      Outlook Fies
                                    00      Skype Folder
                                 00    Downloads
                                 00    Favorites
                                       Links
                                       Local Settings                           _1
                                             .....,_                           .=.. • I                                         •I
          (custom Content Sol,ces                                               XI ;;::===:;:::========:::::::'......_______.::::.!.J
          QMMW21 IDMI ,EOI/Partition 4 [238411Mll/BOOTCAMP [NTFS]/[root]/Users/Mac OWner/Ooclfflellts/GIQaTrlbe Oownl      DOD ,,f,




                                                                   Page                                   Examiner:
                                                                   29
